EXHIBIT 10.12

 

SECURITIES PURCHASE AGREEMENT

 

LV ADMINISTRATIVE SERVICES, INC.,
as Administrative and Collateral Agent

 

THE PURCHASERS
From Time to Time Party Hereto

 

and

 

MICRO COMPONENT TECHNOLOGY, INC.

 

Dated: July 31, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

AGREEMENT TO SELL AND PURCHASE

 

1

 

 

 

 

2.

FEES AND WARRANT

 

1

 

 

 

 

3.

CLOSING, DELIVERY AND PAYMENT

 

2

 

 

 

 

3.1

Closing

 

2

 

 

 

 

3.2

Delivery

 

2

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

2

 

 

 

 

4.1

Organization, Good Standing and Qualification

 

2

 

 

 

 

4.2

Subsidiaries

 

3

 

 

 

 

4.3

Capitalization; Voting Rights

 

3

 

 

 

 

4.4

Authorization; Binding Obligations

 

4

 

 

 

 

4.5

Liabilities; Solvency

 

4

 

 

 

 

4.6

Agreements; Action

 

5

 

 

 

 

4.7

Obligations to Related Parties

 

6

 

 

 

 

4.8

Changes

 

7

 

 

 

 

4.9

Title to Properties and Assets; Liens, Etc

 

7

 

 

 

 

4.10

Intellectual Property

 

8

 

 

 

 

4.11

Compliance with Other Instruments

 

8

 

 

 

 

4.12

Litigation

 

9

 

 

 

 

4.13

Tax Returns and Payments

 

9

 

 

 

 

4.14

Employees

 

9

 

 

 

 

4.15

Registration Rights and Voting Rights

 

10

 

 

 

 

4.16

Compliance with Laws; Permits

 

10

 

 

 

 

4.17

Environmental and Safety Laws

 

10

 

 

 

 

4.18

Valid Offering

 

11

 

 

 

 

4.19

Full Disclosure

 

11

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

4.20

Insurance

 

12

 

 

 

 

4.21

SEC Reports

 

12

 

 

 

 

4.22

Listing

 

12

 

 

 

 

4.23

No Integrated Offering

 

12

 

 

 

 

4.24

Stop Transfer

 

12

 

 

 

 

4.25

Dilution

 

12

 

 

 

 

4.26

Patriot Act

 

13

 

 

 

 

4.27

ERISA

 

13

 

 

 

 

4.28

Projections

 

13

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

14

 

 

 

 

5.1

No Shorting

 

14

 

 

 

 

5.2

Requisite Power and Authority

 

14

 

 

 

 

5.3

Investment Representations

 

14

 

 

 

 

5.4

The Purchaser Bears Economic Risk

 

14

 

 

 

 

5.5

Acquisition for Own Account

 

15

 

 

 

 

5.6

The Purchaser Can Protect Its Interest

 

15

 

 

 

 

5.7

Accredited Investor

 

15

 

 

 

 

5.8

Legends

 

15

 

 

 

 

6.

COVENANTS OF THE COMPANY

 

16

 

 

 

 

6.1

Stop-Orders

 

16

 

 

 

 

6.2

Listing

 

16

 

 

 

 

6.3

Market Regulations

 

16

 

 

 

 

6.4

Reporting Requirements

 

16

 

 

 

 

6.5

Use of Funds

 

17

 

 

 

 

6.6

Access to Facilities

 

17

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

6.7

Taxes

 

19

 

 

 

 

6.8

Insurance

 

20

 

 

 

 

6.9

Intellectual Property

 

21

 

 

 

 

6.10

Properties

 

21

 

 

 

 

6.11

Confidentiality

 

21

 

 

 

 

6.12

Required Approvals

 

22

 

 

 

 

6.13

Reissuance of Securities

 

23

 

 

 

 

6.14

Opinion

 

23

 

 

 

 

6.15

Margin Stock

 

23

 

 

 

 

6.16

FIRPTA

 

23

 

 

 

 

6.17

Financing Right of First Refusal

 

24

 

 

 

 

6.18

Authorization and Reservation of Shares

 

24

 

 

 

 

6.19

Investor Relations/Public Relations

 

24

 

 

 

 

6.20

Intentionally Omitted

 

 

 

 

 

 

6.21

Board Observation Rights

 

25

 

 

 

 

6.22

Additional Warrants

 

33

 

 

 

 

6.23

Compliance with Budget

 

33

 

 

 

 

7.

COVENANTS OF THE PURCHASERS

 

26

 

 

 

 

7.1

Confidentiality

 

26

 

 

 

 

7.2

Non-Public Information

 

26

 

 

 

 

7.3

Limitation on Acquisition of Common Stock of the Company

 

26

 

 

 

 

8.

COVENANTS OF THE COMPANY AND THE PURCHASERS REGARDING INDEMNIFICATION

 

26

 

 

 

 

8.1

Company Indemnification

 

27

 

 

 

 

8.2

Purchaser Indemnification

 

27

 

 

 

 

9.

INTENTIONALLY OMITTED

 

 

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

10.

REGISTRATION RIGHTS

 

27

 

 

 

 

10.1

Registration Rights Granted

 

27

 

 

 

 

10.2

Offering Restrictions

 

27

 

 

 

 

11.

MISCELLANEOUS

 

27

 

 

 

 

11.1

Governing Law, Jurisdiction and Waiver of Jury Trial

 

27

 

 

 

 

11.2

Severability

 

28

 

 

 

 

11.3

Survival

 

28

 

 

 

 

11.4

Successors

 

29

 

 

 

 

11.5

Entire Agreement; Maximum Interest

 

30

 

 

 

 

11.6

Amendment and Waiver

 

30

 

 

 

 

11.7

Delays or Omissions

 

30

 

 

 

 

11.8

Notices

 

30

 

 

 

 

11.9

Attorneys’ Fees

 

32

 

 

 

 

11.10

Titles and Subtitles

 

32

 

 

 

 

11.11

Signatures; Counterparts

 

32

 

 

 

 

11.12

Broker’s Fees

 

32

 

 

 

 

11.13

Construction

 

32

 

 

 

 

11.14

Agency

 

32

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Term Note

 

Exhibit A

Form of Warrant

 

Exhibit B

Form of Opinion

 

Exhibit C

Form of Escrow Agreement

 

Exhibit D

 

LIST OF SCHEDULES

 

Schedule 1

Purchaser Commitments

Schedule 2

Warrant Holders and Warrant Shares

Schedule 4.2

Subsidiaries

Schedule 4.3

Capitalization

Schedule 4.6

Extraordinary Agreements

Schedule 4.7

Obligations to Related Parties

Schedule 4.9

Title to Properties; Liens

Schedule 4.10

IP Registration

Schedule 4.12

Litigation

Schedule 4.13

Taxes

Schedule 4.14

Employees

Schedule 4.15

Registration and Voting Rights

Schedule 4.21

SEC Reports

Schedule 6.12(e)

Indebtedness

Schedule 11.12

Brokers

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 31, 2008, among MICRO COMPONENT TECHNOLOGY, INC., a corporation
organized under the laws of the State of Minnesota (“the Company”), the
purchasers from time to time a party hereto (each a “Purchaser” and
collectively, the “Purchasers”), LV Administrative Services, Inc., a Delaware
corporation, as administrative and collateral agent for each Purchaser, (the
“Agent” and together with the Purchasers, the “Creditor Parties”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale to each Purchaser of a Secured Term
Note in the form of Exhibit A hereto in the principal amount set forth opposite
such Purchaser’s name on Schedule 1 hereto (each as amended, restated, modified
and/or supplemented from time to time, a “Note” and, collectively, the “Notes”);

 

WHEREAS, the Company wishes to issue to each Purchaser a warrant in the form of
Exhibit B hereto (each as amended, restated, modified and/or supplemented from
time to time, a “Warrant” and, collectively the “Warrants”) to purchase up to
the number of shares of the Company’s common stock, $0.01 par value per share
(the “Common Stock”), set forth opposite such Purchaser’s name on Schedule 2
(subject to adjustment as set forth therein) in connection with such Purchaser’s
purchase of the applicable Note;

 

WHEREAS, each Purchaser desires to purchase the applicable Note and Warrant on
the terms and conditions set forth herein; and

 

WHEREAS, the Company desires to issue and sell the applicable Note and Warrant
to each Purchaser on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


AGREEMENT TO SELL AND PURCHASE.  PURSUANT TO THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN SECTION 3), THE COMPANY
SHALL SELL TO EACH PURCHASER, AND EACH PURCHASER SHALL PURCHASE FROM THE
COMPANY, THE APPLICABLE NOTE.  THE SALE OF THE NOTES ON THE CLOSING DATE SHALL
BE KNOWN AS THE “OFFERING.”  THE NOTES WILL MATURE ON THE MATURITY DATE (AS
DEFINED IN THE NOTE).  COLLECTIVELY, THE NOTES AND WARRANTS AND COMMON STOCK
ISSUABLE UPON EXERCISE OF THE WARRANTS ARE REFERRED TO AS THE “SECURITIES.”


 


FEES AND WARRANT.  ON THE CLOSING DATE:


 


THE COMPANY WILL ISSUE AND DELIVER TO EACH PURCHASER A WARRANT TO PURCHASE UP TO
THE NUMBER OF SHARES OF COMMON STOCK SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2
(SUBJECT TO ADJUSTMENT AS SET FORTH THEREIN) IN CONNECTION WITH THE OFFERING
PURSUANT TO SECTION 1 HEREOF.  ALL THE REPRESENTATIONS, COVENANTS, WARRANTIES,
UNDERTAKINGS, AND INDEMNIFICATION,

 

--------------------------------------------------------------------------------


 


AND OTHER RIGHTS MADE OR GRANTED TO OR FOR THE BENEFIT OF EACH CREDITOR PARTY BY
THE COMPANY ARE HEREBY ALSO MADE AND GRANTED FOR THE BENEFIT OF THE HOLDER OF
THE RELATED WARRANT AND SHARES OF THE COMMON STOCK ISSUABLE UPON EXERCISE OF
SUCH WARRANT (THE “WARRANT SHARES”).


 


SUBJECT TO THE TERMS OF SECTION 2(C) BELOW, THE COMPANY SHALL PAY TO VALENS
CAPITAL MANAGEMENT, LLC, THE INVESTMENT MANAGER OF THE PURCHASERS (“VCM”), A
NON-REFUNDABLE PAYMENT IN AN AMOUNT EQUAL TO $70,000.00; (II) TO THE PURCHASERS,
A NON-REFUNDABLE PAYMENT IN AN AMOUNT EQUAL TO $35,000.00; (III) TO THE
PURCHASERS, AN ADVANCE PREPAYMENT DISCOUNT DEPOSIT EQUAL TO $35,000.00; AND
(IV) TO VCM, A NON-REFUNDABLE STRUCTURING PAYMENT IN AN AMOUNT EQUAL TO
$30,000.00.  EACH OF THE FOREGOING PAYMENTS IN CLAUSES (I), (II) AND (IV) SHALL
BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL NOT BE SUBJECT TO REBATE OR
PRORATION FOR ANY REASON.


 


THE PAYMENTS AND THE EXPENSES REFERRED TO IN THE PRECEDING CLAUSE (B) (NET OF
DEPOSITS PREVIOUSLY PAID BY THE COMPANY) SHALL BE PAID AT CLOSING OUT OF FUNDS
HELD PURSUANT TO THE ESCROW AGREEMENT (AS DEFINED BELOW) AND A DISBURSEMENT
LETTER (THE “DISBURSEMENT LETTER”).


 


CLOSING, DELIVERY AND PAYMENT.


 


CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS HEREIN, THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED HEREBY (THE “CLOSING”), SHALL TAKE PLACE ON THE DATE
HEREOF, AT SUCH TIME OR PLACE AS THE COMPANY AND THE AGENT MAY MUTUALLY AGREE
(SUCH DATE IS HEREINAFTER REFERRED TO AS THE “CLOSING DATE”).


 


DELIVERY.  PURSUANT TO THE ESCROW AGREEMENT, AT THE CLOSING ON THE CLOSING DATE,
THE COMPANY WILL DELIVER TO EACH PURCHASER, AMONG OTHER THINGS, THE APPLICABLE
NOTE AND WARRANT AND SUCH PURCHASER WILL DELIVER TO THE COMPANY, AMONG OTHER
THINGS, THE AMOUNTS SET FORTH OPPOSITE ITS NAME IN THE DISBURSEMENT LETTER BY
CERTIFIED FUNDS OR WIRE TRANSFER (IT BEING UNDERSTOOD THAT $2,303,500.00 OF THE
PROCEEDS OF THE NOTES SHALL BE PLACED IN THE RESTRICTED ACCOUNT (AS DEFINED IN
THE RESTRICTED ACCOUNT AGREEMENT REFERRED TO BELOW). THE COMPANY HEREBY
ACKNOWLEDGES AND AGREES THAT EACH PURCHASER’S OBLIGATION TO PURCHASE THE
APPLICABLE NOTE FROM THE COMPANY ON THE CLOSING DATE SHALL BE CONTINGENT UPON
THE SATISFACTION (OR WAIVER BY THE AGENT IN ITS SOLE DISCRETION) OF THE ITEMS
AND MATTERS SET FORTH IN THE CLOSING CHECKLIST PROVIDED BY THE AGENT TO THE
COMPANY ON OR PRIOR TO THE CLOSING DATE.


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO EACH CREDITOR PARTY AS FOLLOWS:


 


ORGANIZATION, GOOD STANDING AND QUALIFICATION.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE
CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF ORGANIZATION.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS THE CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP, AS THE
CASE MAY BE, POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES AND ASSETS
AND, INSOFAR AS IT IS OR SHALL BE A PARTY THERETO, TO (1) EXECUTE AND DELIVER
(I) THIS AGREEMENT, (II) THE NOTES AND THE WARRANTS TO BE ISSUED IN CONNECTION
WITH THIS AGREEMENT, (III) THE MASTER SECURITY AGREEMENT DATED AS OF THE DATE
HEREOF AMONG THE COMPANY, CERTAIN SUBSIDIARIES OF THE COMPANY AND THE AGENT (AS
AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME, THE “MASTER
SECURITY AGREEMENT”), (IV) THE SUBSIDIARY GUARANTY DATED AS OF THE DATE HEREOF
MADE BY CERTAIN SUBSIDIARIES OF THE COMPANY (AS AMENDED, RESTATED, MODIFIED
AND/OR SUPPLEMENTED FROM TIME TO TIME, THE “SUBSIDIARY GUARANTY”), (V) THE STOCK
PLEDGE AGREEMENT DATED AS OF THE DATE HEREOF AMONG THE COMPANY, CERTAIN
SUBSIDIARIES OF THE COMPANY AND THE PURCHASER (AS AMENDED,

 

2

--------------------------------------------------------------------------------


 


RESTATED, MODIFIED AND/OR OR SUPPLEMENTED FROM TIME TO TIME, THE “STOCK PLEDGE
AGREEMENT”), (VI) THE RESTRICTED ACCOUNT AGREEMENT DATED AS OF THE DATE HEREOF
AMONG THE COMPANY, THE AGENT AND CAPITAL ONE, N.A. (AS AMENDED, MODIFIED AND/OR
SUPPLEMENTED FROM TIME TO TIME, THE “RESTRICTED ACCOUNT AGREEMENT”), (VII) THE
RESTRICTED ACCOUNT SIDE LETTER DATED AS OF THE DATE HEREOF BETWEEN THE COMPANY
AND THE AGENT (AS AMENDED, MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME, THE
“RESTRICTED ACCOUNT SIDE LETTER”), (VIII) THE FUNDS ESCROW AGREEMENT DATED AS OF
THE DATE HEREOF AMONG THE COMPANY, THE PURCHASERS AND THE ESCROW AGENT REFERRED
TO THEREIN, SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO (AS AMENDED, RESTATED,
MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME, THE “ESCROW AGREEMENT”) AND
(IX) ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS ENTERED INTO IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (THE PRECEDING CLAUSES
(II) THROUGH (IX), COLLECTIVELY, THE “RELATED AGREEMENTS”); (2) ISSUE AND SELL
THE NOTES; (3) ISSUE AND SELL THE WARRANTS AND THE WARRANT SHARES; AND (4) CARRY
OUT THE PROVISIONS OF THIS AGREEMENT AND THE RELATED AGREEMENTS AND TO CARRY ON
ITS BUSINESS AS PRESENTLY CONDUCTED.  EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS
THE CASE MAY BE, IN ALL JURISDICTIONS IN WHICH THE NATURE OR LOCATION OF ITS
ACTIVITIES AND OF ITS PROPERTIES (BOTH OWNED AND LEASED) MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH FAILURE TO DO
SO HAS NOT, OR COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS, LIABILITIES,
CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN INDIVIDUALLY AND AS A WHOLE (A “MATERIAL
ADVERSE EFFECT”).


 


SUBSIDIARIES.  EACH DIRECT AND INDIRECT SUBSIDIARY OF THE COMPANY, THE DIRECT
OWNER OF SUCH SUBSIDIARY AND ITS PERCENTAGE OWNERSHIP THEREOF, IS SET FORTH ON
SCHEDULE 4.2.  FOR THE PURPOSE OF THIS AGREEMENT, A “SUBSIDIARY” OF ANY PERSON
OR ENTITY MEANS (I) A CORPORATION OR OTHER ENTITY WHOSE SHARES OF STOCK OR OTHER
OWNERSHIP INTERESTS HAVING ORDINARY VOTING POWER (OTHER THAN STOCK OR OTHER
OWNERSHIP INTERESTS HAVING SUCH POWER ONLY BY REASON OF THE HAPPENING OF A
CONTINGENCY) TO ELECT A MAJORITY OF THE DIRECTORS OF SUCH CORPORATION, OR OTHER
PERSONS OR ENTITIES PERFORMING SIMILAR FUNCTIONS FOR SUCH PERSON OR ENTITY, ARE
OWNED, DIRECTLY OR INDIRECTLY, BY SUCH PERSON OR ENTITY OR (II) A CORPORATION OR
OTHER ENTITY IN WHICH SUCH PERSON OR ENTITY OWNS, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE EQUITY INTERESTS AT SUCH TIME.


 


CAPITALIZATION; VOTING RIGHTS.


 


THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF CONSISTS OF
101,000,000 SHARES, OF WHICH 100,000,000 ARE SHARES OF COMMON STOCK, PAR VALUE
$0.01 PER SHARE, 37,876,889 SHARES OF WHICH ARE ISSUED AND OUTSTANDING, AND
1,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE NONE OF WHICH
SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING.  THE AUTHORIZED, ISSUED
AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY IS SET FORTH ON
SCHEDULE 4.3.


 


EXCEPT AS DISCLOSED ON SCHEDULE 4.3, OTHER THAN:  (I) THE SHARES RESERVED FOR
ISSUANCE UNDER THE COMPANY’S STOCK OPTION PLANS; AND (II) SHARES WHICH MAY BE
GRANTED PURSUANT TO THIS AGREEMENT AND THE RELATED AGREEMENTS, THERE ARE NO
OUTSTANDING OPTIONS, WARRANTS, RIGHTS (INCLUDING CONVERSION OR PREEMPTIVE RIGHTS
AND RIGHTS OF FIRST REFUSAL), PROXY OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS
OR AGREEMENTS OF ANY KIND FOR THE PURCHASE OR ACQUISITION FROM THE COMPANY OF
ANY OF ITS SECURITIES.  EXCEPT AS DISCLOSED ON SCHEDULE 4.3, NEITHER THE OFFER,
ISSUANCE OR SALE OF ANY OF THE NOTES OR THE WARRANTS, OR THE ISSUANCE OF ANY OF
WARRANT SHARES, NOR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL
RESULT

 

3

--------------------------------------------------------------------------------


 


IN A CHANGE IN THE PRICE OR NUMBER OF ANY SECURITIES OF THE COMPANY OUTSTANDING,
UNDER ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY
SUCH SECURITIES.  ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S COMMON
STOCK:  (I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.  THE RIGHTS, PREFERENCES,
PRIVILEGES AND RESTRICTIONS OF THE SHARES OF THE COMMON STOCK ARE AS STATED IN
THE COMPANY’S CERTIFICATE OF INCORPORATION (THE “CHARTER”).  THE WARRANT SHARES
HAVE BEEN DULY AND VALIDLY RESERVED FOR ISSUANCE.  WHEN ISSUED IN COMPLIANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND THE COMPANY’S CHARTER, THE SECURITIES
WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WILL BE FREE OF ANY
LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER, THAT THE SECURITIES MAY BE SUBJECT TO
RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS AS SET FORTH
HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 


AUTHORIZATION; BINDING OBLIGATIONS.  ALL CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY, AS THE CASE MAY BE, ACTION ON THE PART OF THE COMPANY AND
EACH OF ITS SUBSIDIARIES (INCLUDING THEIR RESPECTIVE OFFICERS AND DIRECTORS)
NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS,
THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES HEREUNDER
AND UNDER THE OTHER RELATED AGREEMENTS AT THE CLOSING AND, THE AUTHORIZATION,
SALE, ISSUANCE AND DELIVERY OF THE NOTES AND WARRANTS HAS BEEN TAKEN OR WILL BE
TAKEN PRIOR TO THE CLOSING.  THIS AGREEMENT AND THE RELATED AGREEMENTS, WHEN
EXECUTED AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO, WILL BE VALID
AND BINDING OBLIGATIONS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES, ENFORCEABLE
AGAINST EACH SUCH PERSON OR ENTITY IN ACCORDANCE WITH THEIR TERMS, EXCEPT:


 


AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS;
AND GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE OR
LEGAL REMEDIES.


 

The sale of the Notes are not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with. 
The issuance of the Warrants and the subsequent exercise of the Warrants for
Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.

 


LIABILITIES; SOLVENCY.


 


NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES, EXCEPT
CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND LIABILITIES
DISCLOSED IN ANY OF THE COMPANY’S FILINGS UNDER THE SECURITIES EXCHANGE ACT OF
1934 (“EXCHANGE ACT”) MADE PRIOR TO THE DATE OF THIS AGREEMENT (COLLECTIVELY,
THE “EXCHANGE ACT FILINGS”), COPIES OF WHICH HAVE BEEN PROVIDED TO THE AGENT.


 


BOTH BEFORE AND AFTER (ASSUMING THE COMPANY OBTAINS THE APPROVAL OF ITS
SHAREHOLDERS TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK) GIVING
EFFECT TO (A) THE TRANSACTIONS CONTEMPLATED HEREBY THAT ARE TO BE CONSUMMATED ON
THE CLOSING DATE, (B) THE DISBURSEMENT OF THE PROCEEDS OF, OR THE ASSUMPTION OF
THE LIABILITY IN RESPECT OF, THE NOTES PURSUANT TO THE INSTRUCTIONS OR AGREEMENT
OF THE COMPANY AND (C) THE PAYMENT AND ACCRUAL OF ALL TRANSACTION COSTS IN
CONNECTION WITH THE FOREGOING, THE COMPANY AND EACH SUBSIDIARY OF THE COMPANY,
IS AND WILL BE, SOLVENT.  FOR PURPOSES OF THIS SECTION 4.5(B), “SOLVENT” MEANS,
WITH RESPECT TO ANY PERSON (AS HEREINAFTER DEFINED) ON A PARTICULAR DATE, THAT
ON

 

4

--------------------------------------------------------------------------------


 


SUCH DATE SUCH PERSON DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL,
INCUR DEBTS OR LIABILITIES BEYOND SUCH PERSON’S ABILITY TO PAY AS SUCH DEBTS AND
LIABILITIES MATURE.  THE AMOUNT OF CONTINGENT LIABILITIES (SUCH AS LITIGATION,
GUARANTIES AND PENSION PLAN LIABILITIES) AT ANY TIME SHALL BE COMPUTED AS THE
AMOUNT THAT, IN LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME,
REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR
MATURED LIABILITY.


 


AGREEMENTS; ACTION.  EXCEPT AS SET FORTH ON SCHEDULE 4.6 OR AS DISCLOSED IN ANY
EXCHANGE ACT FILINGS:


 


THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS, PROPOSED
TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT IS BOUND WHICH MAY INVOLVE:
(I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, THE COMPANY OR ANY
OF ITS SUBSIDIARIES IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS
TO, THE COMPANY OR ANY OF ITS SUBSIDIARIES ARISING FROM PURCHASE OR SALE
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR (II) THE
TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY
RIGHT TO OR FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN LICENSES
ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD PRODUCTS); OR
(III) PROVISIONS RESTRICTING THE DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES PRODUCTS OR SERVICES; OR
(IV) INDEMNIFICATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


SINCE DECEMBER 31, 2007 (THE “BALANCE SHEET DATE”), NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID ANY DIVIDENDS, OR AUTHORIZED OR
MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES OF ITS CAPITAL
STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY OTHER
LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY IN EXCESS OF
$50,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR LIABILITIES INDIVIDUALLY LESS
THAN $50,000, IN EXCESS OF $100,000 IN THE AGGREGATE; (III) MADE ANY LOANS OR
ADVANCES TO ANY PERSON OR ENTITY NOT IN EXCESS, INDIVIDUALLY OR IN THE
AGGREGATE, OF $100,000, OTHER THAN ORDINARY COURSE ADVANCES FOR TRAVEL EXPENSES;
OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS ASSETS OR RIGHTS,
OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF BUSINESS.


 


FOR THE PURPOSES OF SUBSECTIONS (A) AND (B) ABOVE, ALL INDEBTEDNESS,
LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS AND PROPOSED
TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY (INCLUDING PERSONS OR ENTITIES
THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY HAS REASON TO BELIEVE ARE
AFFILIATED THEREWITH) SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE
INDIVIDUAL MINIMUM DOLLAR AMOUNTS OF SUCH SUBSECTIONS.


 


THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (“DISCLOSURE CONTROLS”)
DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN
THE REPORTS THAT IT FILES OR SUBMITS UNDER THE EXCHANGE ACT IS RECORDED,
PROCESSED, SUMMARIZED, AND REPORTED, WITHIN THE TIME PERIODS SPECIFIED IN THE
RULES AND FORMS OF THE SECURITIES AND EXCHANGE COMMISSION (“SEC”).


 


THE COMPANY MAKES AND KEEP BOOKS, RECORDS, AND ACCOUNTS, THAT, IN REASONABLE
DETAIL, ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND DISPOSITIONS OF THE
COMPANY’S ASSETS.  THE COMPANY MAINTAINS INTERNAL CONTROL OVER FINANCIAL
REPORTING (“FINANCIAL REPORTING CONTROLS”) DESIGNED BY, OR UNDER THE SUPERVISION
OF, THE COMPANY’S PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL OFFICERS, AND
EFFECTED BY THE COMPANY’S BOARD OF DIRECTORS,

 

5

--------------------------------------------------------------------------------


 


MANAGEMENT, AND OTHER PERSONNEL, TO PROVIDE REASONABLE ASSURANCE REGARDING THE
RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS
FOR EXTERNAL PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”), INCLUDING THAT:


 

TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION; UNAUTHORIZED ACQUISITION, USE, OR DISPOSITION OF THE COMPANY’S
ASSETS THAT COULD HAVE A MATERIAL EFFECT ON THE FINANCIAL STATEMENTS ARE
PREVENTED OR TIMELY DETECTED;

 

TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT THE COMPANY’S RECEIPTS AND
EXPENDITURES ARE BEING MADE ONLY IN ACCORDANCE WITH AUTHORIZATIONS OF THE
COMPANY’S MANAGEMENT AND BOARD OF DIRECTORS;

 

TRANSACTIONS ARE RECORDED AS NECESSARY TO MAINTAIN ACCOUNTABILITY FOR ASSETS;
AND THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS
AT REASONABLE INTERVALS, AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.

 


THERE IS NO WEAKNESS IN ANY OF THE COMPANY’S DISCLOSURE CONTROLS OR FINANCIAL
REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY OF THE EXCHANGE ACT
FILINGS, EXCEPT AS SO DISCLOSED.


 


OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS SET FORTH ON SCHEDULE 4.7, THERE ARE
NO OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO OFFICERS, DIRECTORS,
STOCKHOLDERS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN:

 


FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS PAYMENTS;

 


REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF OF THE COMPANY AND ITS
SUBSIDIARIES;

 


FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO ALL EMPLOYEES
(INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK OPTION PLAN
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY AND EACH SUBSIDIARY OF THE
COMPANY, AS APPLICABLE); AND OBLIGATIONS LISTED IN THE COMPANY’S AND EACH OF ITS
SUBSIDIARY’S FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE COMPANY’S EXCHANGE
ACT FILINGS.

 

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries.  Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person.  Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

 

6

--------------------------------------------------------------------------------



 


CHANGES.  SINCE THE BALANCE SHEET DATE, EXCEPT AS DISCLOSED IN ANY EXCHANGE ACT
FILING OR IN ANY SCHEDULE TO THIS AGREEMENT OR TO ANY OF THE RELATED AGREEMENTS,
THERE HAS NOT BEEN:


 


ANY CHANGE IN THE BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT;


 


ANY RESIGNATION OR TERMINATION OF ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN THE
CONTINGENT OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY INSURANCE, WHICH HAS
HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A MATERIAL ADVERSE EFFECT;


 


ANY WAIVER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF A VALUABLE RIGHT OR OF A
MATERIAL DEBT OWED TO IT;


 


ANY DIRECT OR INDIRECT LOANS MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF BUSINESS;


 


ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT WITH ANY
EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION OF THE ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


ANY LABOR ORGANIZATION ACTIVITY RELATED TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE FOR IMMATERIAL AMOUNTS AND FOR CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


ANY SALE, ASSIGNMENT, TRANSFER, ABANDONMENT OR OTHER DISPOSITION OF ANY PATENTS,
TRADEMARKS, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OWNED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES;


 


ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH EITHER THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH EITHER INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


 


ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO DO
ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M) ABOVE.


 


TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.  EXCEPT AS SET FORTH ON SCHEDULE
4.9, THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO
ITS PROPERTIES AND ASSETS, AND GOOD TITLE TO ITS LEASEHOLD INTERESTS, IN EACH
CASE SUBJECT TO NO MORTGAGE, PLEDGE, LIEN, LEASE, ENCUMBRANCE OR CHARGE (EACH
FOR THE FOREGOING, A “LIEN”) , OTHER THAN THE FOLLOWING (EACH A “PERMITTED
ENCUMBRANCE”):


 


THOSE IN FAVOR OF THE AGENT, FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES;

 

7

--------------------------------------------------------------------------------


 


THOSE RESULTING FROM TAXES WHICH HAVE NOT YET BECOME DELINQUENT;


 


MINOR LIENS WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY
SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, SO LONG AS IN EACH SUCH CASE, SUCH LIENS HAVE NO EFFECT ON THE
LIEN PRIORITY OF THE AGENT, FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES, IN
SUCH PROPERTY; AND


 


THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS
THEY HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER THEREIN.


 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

 


INTELLECTUAL PROPERTY.


 


EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS OR POSSESSES SUFFICIENT
LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND, TO THE COMPANY’S KNOWLEDGE, AS
PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”), WITHOUT ANY
KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO OUTSTANDING OPTIONS,
LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE FOREGOING PROPRIETARY RIGHTS,
NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES BOUND BY OR A PARTY TO ANY
OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH RESPECT TO THE PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS, LICENSES,
INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES OF ANY OTHER PERSON OR
ENTITY OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING FROM THE PURCHASE OF “OFF
THE SHELF” OR STANDARD PRODUCTS.


 


NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY COMMUNICATIONS
ALLEGING THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS VIOLATED ANY OF THE
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR
OTHER PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR IS THE COMPANY OR
ANY OF ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


THE COMPANY DOES NOT BELIEVE IT IS OR WILL BE NECESSARY TO UTILIZE ANY
INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT
FOR INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN
RIGHTFULLY ASSIGNED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS CHARTER OR
BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY WHICH IT IS BOUND OR OF ANY
JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR DEFAULT, IN THE CASE OF THIS
CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE RELATED
AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE AND SALE OF THE NOTES BY THE
COMPANY AND THE OTHER SECURITIES BY THE COMPANY EACH PURSUANT HERETO AND
THERETO, WILL NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE,
RESULT IN ANY SUCH MATERIAL VIOLATION, OR BE IN CONFLICT WITH OR CONSTITUTE A
DEFAULT UNDER ANY SUCH

 

8

--------------------------------------------------------------------------------


 


TERM OR PROVISION, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE
PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE
SUSPENSION, REVOCATION, IMPAIRMENT, FORFEITURE OR NON-RENEWAL OF ANY PERMIT,
LICENSE, AUTHORIZATION OR APPROVAL APPLICABLE TO THE COMPANY, ITS BUSINESS OR
OPERATIONS OR ANY OF ITS ASSETS OR PROPERTIES.


 


LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.12 HERETO, THERE IS NO ACTION,
SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO THE COMPANY’S KNOWLEDGE,
CURRENTLY THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT
PREVENTS THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO THIS
AGREEMENT OR THE OTHER RELATED AGREEMENTS, OR FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT OR ANY CHANGE IN THE CURRENT EQUITY OWNERSHIP OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, NOR IS THE COMPANY AWARE THAT THERE IS ANY BASIS TO ASSERT ANY
OF THE FOREGOING.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO
OR SUBJECT TO THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE
OF ANY COURT OR GOVERNMENT AGENCY OR INSTRUMENTALITY.  THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY
PENDING OR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES INTENDS TO INITIATE.


 


TAX RETURNS AND PAYMENTS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS TIMELY
FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED BY IT. 
ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS, ANY ASSESSMENTS IMPOSED,
AND ALL OTHER TAXES DUE AND PAYABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ON
OR BEFORE THE CLOSING, HAVE BEEN PAID OR WILL BE PAID PRIOR TO THE TIME THEY
BECOME DELINQUENT.  EXCEPT AS SET FORTH ON SCHEDULE 4.13, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS BEEN ADVISED:


 


THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE BEING AUDITED
AS OF THE DATE HEREOF; OR


 


OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT OR COURT DECISION IN RESPECT OF ITS
FEDERAL, STATE OR OTHER TAXES.


 

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 


EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 4.14, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS ANY COLLECTIVE BARGAINING AGREEMENTS WITH ANY OF ITS
EMPLOYEES.  THERE IS NO LABOR UNION ORGANIZING ACTIVITY PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  EXCEPT AS DISCLOSED IN THE EXCHANGE ACT FILINGS OR ON SCHEDULE
4.14, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY
ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION ARRANGEMENT,
BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT AGREEMENT OR OTHER
EMPLOYEE COMPENSATION PLAN OR AGREEMENT.  TO THE COMPANY’S KNOWLEDGE, NO
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR ANY CONSULTANT WITH WHOM
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN VIOLATION OF ANY
TERM OF ANY EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER
AGREEMENT RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO
CONTRACT WITH, THE COMPANY OR ANY OF ITS SUBSIDIARIES BECAUSE OF THE NATURE OF
THE BUSINESS TO BE CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND TO
THE COMPANY’S KNOWLEDGE THE CONTINUED EMPLOYMENT BY THE COMPANY AND ITS
SUBSIDIARIES OF THEIR PRESENT EMPLOYEES, AND THE PERFORMANCE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ CONTRACTS WITH ITS INDEPENDENT CONTRACTORS, WILL NOT
RESULT IN ANY SUCH VIOLATION.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS AWARE

 

9

--------------------------------------------------------------------------------


 


THAT ANY OF ITS EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING LICENSES,
COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT TO ANY
JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY THAT WOULD
INTERFERE WITH THEIR DUTIES TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE ALLEGING THAT
ANY SUCH VIOLATION HAS OCCURRED.  EXCEPT FOR EMPLOYEES WHO HAVE A CURRENT
EFFECTIVE EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, NO
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN GRANTED THE RIGHT TO
CONTINUED EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 4.14, THE COMPANY IS
NOT AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES INTENDS TO
TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES, NOR DOES THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES.


 


REGISTRATION RIGHTS AND VOTING RIGHTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.15 AND
EXCEPT AS DISCLOSED IN EXCHANGE ACT FILINGS, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS PRESENTLY UNDER ANY OBLIGATION, AND NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS GRANTED ANY RIGHTS, TO REGISTER ANY OF THE COMPANY’S OR
ITS SUBSIDIARIES’ PRESENTLY OUTSTANDING SECURITIES OR ANY OF ITS SECURITIES THAT
MAY HEREAFTER BE ISSUED.  EXCEPT AS SET FORTH ON SCHEDULE 4.15 AND EXCEPT AS
DISCLOSED IN EXCHANGE ACT FILINGS, TO THE COMPANY’S KNOWLEDGE, NO STOCKHOLDER OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY AGREEMENT WITH
RESPECT TO THE VOTING OF EQUITY SECURITIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


COMPLIANCE WITH LAWS; PERMITS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS IN VIOLATION OF ANY PROVISION OF THE SARBANES-OXLEY ACT OF 2002 OR ANY SEC
RELATED REGULATION OR RULE OR ANY RULE OF THE PRINCIPAL MARKET (AS HEREAFTER
DEFINED) PROMULGATED THEREUNDER OR ANY OTHER APPLICABLE STATUTE, RULE,
REGULATION, ORDER OR RESTRICTION OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY
INSTRUMENTALITY OR AGENCY THEREOF IN RESPECT OF THE CONDUCT OF ITS BUSINESS OR
THE OWNERSHIP OF ITS PROPERTIES WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED
TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO
GOVERNMENTAL ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE
REQUIRED TO BE OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE
FILED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER RELATED AGREEMENT AND THE ISSUANCE OF ANY OF THE SECURITIES, EXCEPT SUCH
AS HAVE BEEN DULY AND VALIDLY OBTAINED OR FILED, OR WITH RESPECT TO ANY FILINGS
THAT MUST BE MADE AFTER THE CLOSING, AS WILL BE FILED IN A TIMELY MANNER.  THE
COMPANY AND ITS SUBSIDIARIES HAS ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND
ANY SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


ENVIRONMENTAL AND SAFETY LAWS.  THERE ARE NO PENDING ACTIONS, SUITS OR
PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING, OR TO
THE KNOWLEDGE OF COMPANY THREATENED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ENVIRONMENTAL LAW.  THE COMPANY AND ITS SUBSIDIARIES (I) ARE
AND HAVE BEEN IN FULL COMPLIANCE WITH ENVIRONMENTAL LAW AND HAVE NO KNOWLEDGE OR
ANY MATERIAL EXPENDITURE THAT WILL BE REQUIRED TO MAINTAIN SUCH COMPLIANCE IN
THE FUTURE; (II) HAVE NOT RECEIVED ANY NOTICE OR CLAIM ALLEGING THAT THEY ARE
NOT IN FULL COMPLIANCE WITH OR OTHERWISE HAVE LIABILITY UNDER ENVIRONMENTAL LAW;
AND (III) HAVE NOT KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES THAT COULD REASONABLY
BE EXPECTED TO FORM THE BASIS OF ANY SUCH CLAIM.  NO HAZARDOUS MATERIALS ARE
PRESENT OR ARE USED OR HAVE BEEN USED, STORED, OR RELEASED BY THE

 

10

--------------------------------------------------------------------------------


 


COMPANY OR ITS SUBSIDIARIES, OR TO THEIR KNOWLEDGE BY ANY OTHER PERSON, AT ANY
PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANY OR ITS
SUBSIDIARIES OR DISPOSED OF AT ANY OTHER LOCATION BY THE COMPANY OR ITS
SUBSIDIARIES EXCEPT (I) IN COMPLIANCE WITH ENVIRONMENTAL LAW; AND (2) IN
QUANTITIES AND UNDER CIRCUMSTANCES THAT WOULD NOT REQUIRE INVESTIGATION OR
REMEDIATION BY THE COMPANY OR ITS SUBSIDIARIES.  THE COMPANY AND ITS
SUBSIDIARIES HAVE NOT ASSUMED BY CONTRACT OR BY OPERATION OF LAW THE LIABILITIES
ARISING UNDER ENVIRONMENTAL LAW OF ANY OTHER PERSON.  THE COMPANY AND ITS
SUBSIDIARIES HAVE PROVIDED TO THE AGENT ALL MATERIAL REPORT, AUDITS AND
ASSESSMENTS IN THEIR POSSESSION OR CONTROL REGARDING THE ENVIRONMENTAL CONDITION
OF ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE COMPANY OR ANY
SUBSIDIARY.  “ENVIRONMENTAL LAW” MEANS ALL LAWS, RULES, REGULATIONS, CODES,
ORDINANCES, ORDERS, DECREES, JUDGMENTS, INJUNCTIONS, NOTICES OR BINDING
AGREEMENTS ISSUED, PROMULGATED OR ENTERED INTO BY ANY GOVERNMENTAL AUTHORITY,
RELATING IN ANY WAY TO POLLUTION OR THE ENVIRONMENT , PRESERVATION OR
RECLAMATION OF NATURAL RESOURCES, THE MANAGEMENT, GENERATION, USE, HANDLING,
TREATMENT, TRANSPORTATION, STORAGE, DISPOSAL OR RELEASE OR THREATENED RELEASE OF
OR EXPOSURE TO HAZARDOUS MATERIALS, OR OCCUPATIONAL HEALTH AND SAFETY. 
“GOVERNMENTAL AUTHORITY” MEANS ANY NATION OR GOVERNMENT, ANY STATE OR OTHER
POLITICAL SUBDIVISION THEREOF, AND ANY AGENCY, DEPARTMENT OR OTHER ENTITY
EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL, REGULATORY OR ADMINISTRATIVE
FUNCTIONS OF OR PERTAINING TO GOVERNMENT.  “HAZARDOUS MATERIALS” MEANS
MATERIALS, WASTES OR POLLUTANTS LISTED OR DEFINED AS “HAZARDOUS SUBSTANCES”,
“HAZARDOUS WASTES” ,”TOXIC SUBSTANCES” OR BY WORDS OF SIMILAR IMPORT OR ANY
OTHER SUBSTANCE OR WASTE OTHERWISE REGULATED BY APPLICABLE ENVIRONMENTAL LAW,
INCLUDING NUCLEAR MATERIALS AND RADIOACTIVE SUBSTANCES OR WASTES, PETROLEUM OR
PETROLEUM DISTILLATES, ASBESTOS OR ASBESTOS CONTAINING MATERIALS,
POLYCHLORINATED BIPHENYLS, RADON GAS, INFECTIOUS OR MEDICAL WASTES, AND TOXIC
MOLD.  “PERSON” MEANS ANY INDIVIDUAL, SOLE PROPRIETORSHIP, PARTNERSHIP, LIMITED
LIABILITY PARTNERSHIP, JOINT VENTURE, TRUST, UNINCORPORATED ORGANIZATION,
ASSOCIATION, CORPORATION, LIMITED LIABILITY COMPANY, INSTITUTION, PUBLIC BENEFIT
CORPORATION, ENTITY OR GOVERNMENT (WHETHER FEDERAL, STATE, COUNTY, CITY,
MUNICIPAL OR OTHERWISE, INCLUDING ANY INSTRUMENTALITY, DIVISION, AGENCY, BODY OR
DEPARTMENT THEREOF), AND SHALL INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS.


 


VALID OFFERING.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF
THE PURCHASERS CONTAINED IN THIS AGREEMENT, THE OFFER, SALE AND ISSUANCE OF THE
SECURITIES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE BEEN REGISTERED OR
QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER THE
REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE
SECURITIES LAWS.


 


FULL DISCLOSURE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS PROVIDED THE
PURCHASERS WITH ALL INFORMATION REQUESTED BY THE PURCHASERS IN CONNECTION WITH
THE PURCHASERS’ DECISION TO PURCHASE THE NOTES AND WARRANTS, INCLUDING ALL
INFORMATION THE COMPANY AND ITS SUBSIDIARIES BELIEVE IS REASONABLY NECESSARY TO
MAKE SUCH INVESTMENT DECISION.  NEITHER THIS AGREEMENT, THE RELATED AGREEMENTS,
THE EXHIBITS AND SCHEDULES HERETO AND THERETO NOR ANY OTHER DOCUMENT INCLUDING,
WITHOUT LIMITATION, THE RESPONSES CONTAINED IN ANY QUESTIONNAIRE PROVIDED TO THE
COMPANY BY THE AGENT, DELIVERED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
PURCHASERS OR THEIR ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR THEREWITH OR
WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING.  ANY FINANCIAL PROJECTIONS
AND OTHER ESTIMATES PROVIDED TO THE PURCHASERS BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WERE BASED ON THE COMPANY’S AND ITS

 

11

--------------------------------------------------------------------------------


 


SUBSIDIARIES’ EXPERIENCE IN THE INDUSTRY AND ON ASSUMPTIONS OF FACT AND OPINION
AS TO FUTURE EVENTS WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES, AT THE DATE OF
THE ISSUANCE OF SUCH PROJECTIONS OR ESTIMATES, BELIEVED TO BE REASONABLE.


 


INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GENERAL COMMERCIAL,
PRODUCT LIABILITY, FIRE AND CASUALTY INSURANCE POLICIES WITH COVERAGES WHICH THE
COMPANY AND EACH OF ITS SUBSIDIARIES BELIEVE ARE CUSTOMARY FOR COMPANIES
SIMILARLY SITUATED TO THE COMPANY AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR
BUSINESS.


 


SEC REPORTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.21, THE COMPANY HAS FILED ALL
PROXY STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER
THE EXCHANGE ACT.  THE COMPANY HAS FURNISHED THE AGENT COPIES OF:  (I) ITS
ANNUAL REPORTS ON FORM 10-KSB FOR ITS FISCAL YEAR ENDED DECEMBER 31, 2007; AND
(II) ITS QUARTERLY REPORTS ON FORM 10-QSB FOR ITS FISCAL QUARTER ENDED MARCH 29,
2008, AND THE FORM 8-K FILINGS WHICH IT HAS MADE DURING THE FISCAL YEARS 2007
AND 2008 TO DATE (COLLECTIVELY, THE “SEC REPORTS”).  EXCEPT AS SET FORTH ON
SCHEDULE 4.21, EACH SEC REPORT WAS, AT THE TIME OF ITS FILING, IN SUBSTANTIAL
COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE SEC
REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE
SEC REPORTS, AS OF THEIR RESPECTIVE FILING DATES, CONTAINED ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


LISTING.  THE COMMON STOCK IS LISTED OR QUOTED, AS APPLICABLE, ON A PRINCIPAL
MARKET (AS HEREAFTER DEFINED) AND SATISFIES AND AT ALL TIMES HEREAFTER WILL
SATISFY, ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING OR QUOTATION, AS
APPLICABLE.  THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL
BE DELISTED FROM, OR NO LONGER QUOTED ON, AS APPLICABLE, THE PRINCIPAL MARKET OR
THAT ITS COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR SUCH LISTING OR
QUOTATION, AS APPLICABLE.  FOR PURPOSES HEREOF, THE TERM “PRINCIPAL MARKET”
MEANS THE NASD OVER THE COUNTER BULLETIN BOARD, NASDAQ CAPITAL MARKET, NASDAQ
NATIONAL MARKETS SYSTEM, AMERICAN STOCK EXCHANGE OR NEW YORK STOCK EXCHANGE
(WHICHEVER OF THE FOREGOING IS AT THE TIME THE PRINCIPAL TRADING EXCHANGE OR
MARKET FOR THE COMMON STOCK).


 


NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES PURSUANT TO THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE SECURITIES PURSUANT TO
RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED
STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF ITS AFFILIATES
OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


STOP TRANSFER.  THE SECURITIES ARE RESTRICTED SECURITIES AS OF THE DATE OF THIS
AGREEMENT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL ISSUE ANY STOP
TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE
SECURITIES AT SUCH TIME AS THE SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY STATE AND
FEDERAL SECURITIES LAWS.


 


DILUTION.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE
THE SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANTS IS BINDING UPON THE
COMPANY AND ENFORCEABLE

 

12

--------------------------------------------------------------------------------


 


REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF
OTHER SHAREHOLDERS OF THE COMPANY.


 


PATRIOT ACT.  THE COMPANY CERTIFIES THAT, TO THE BEST OF COMPANY’S KNOWLEDGE,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN DESIGNATED, NOR IS OR
SHALL BE OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE
ORDER 13224.  THE COMPANY HEREBY ACKNOWLEDGES THAT EACH OF THE CREDITOR PARTIES
SEEKS TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, THE COMPANY HEREBY REPRESENTS,
WARRANTS AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT THE COMPANY
OR ANY OF ITS SUBSIDIARIES WILL PAY OR WILL CONTRIBUTE TO ANY CREDITOR PARTY HAS
BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY THAT IS DEEMED
CRIMINAL UNDER UNITED STATES LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY CREDITOR PARTY, TO THE EXTENT THAT
THEY ARE WITHIN THE COMPANY’S AND/OR ITS SUBSIDIARIES’ CONTROL SHALL CAUSE ANY
CREDITOR PARTY TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE
UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT
OF 2001.  THE COMPANY SHALL PROMPTLY NOTIFY THE AGENT IF ANY OF THESE
REPRESENTATIONS, WARRANTIES OR COVENANTS CEASES TO BE TRUE AND ACCURATE
REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THE COMPANY SHALL PROVIDE ANY
CREDITOR PARTY ALL ADDITIONAL INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT SUCH CREDITOR PARTY DEEMS NECESSARY OR CONVENIENT TO ENSURE
COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND SIMILAR
ACTIVITIES.  THE COMPANY UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS
DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS, WARRANTIES OR COVENANTS
ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE LAW OR REGULATION RELATED
TO MONEY LAUNDERING OR SIMILAR ACTIVITIES, THE CREDITOR PARTIES MAY UNDERTAKE
APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR REGULATION,
INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF ANY PURCHASER’S
INVESTMENT IN THE COMPANY.  THE COMPANY FURTHER UNDERSTANDS THAT THE CREDITOR
PARTIES MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE COMPANY AND ITS
SUBSIDIARIES AND, IF APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS, TO PROPER
AUTHORITIES IF SUCH CREDITOR PARTY, IN ITS SOLE DISCRETION, DETERMINES THAT IT
IS IN THE BEST INTERESTS OF SUCH CREDITOR PARTY IN LIGHT OF RELEVANT RULES AND
REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II) ABOVE.


 


ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: 
(I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN ANY
PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)); (II) EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS MET ALL APPLICABLE MINIMUM FUNDING
REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF ITS PLANS; (III) NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY EVENT OR
OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO
INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT
PLAN(S); (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY FIDUCIARY
RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT
OF PERSONS OTHER THAN THE COMPANY’S OR SUCH SUBSIDIARY’S EMPLOYEES; AND
(V) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS WITHDRAWN, COMPLETELY OR
PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER
THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.


 


PROJECTIONS.  THE PROJECTIONS PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES TO
THE CREDITOR PARTIES (“PROJECTIONS”) AS OF THE DATE HEREOF DELIVERED TO THE
CREDITOR PARTIES PRIOR TO THE DATE HEREOF HAVE BEEN PREPARED IN GOOD FAITH AND
WERE BASED ON ASSUMPTIONS REASONABLE AT THE TIME OF

 

13

--------------------------------------------------------------------------------


 


THE PREPARATION THEREOF (AND WHICH ASSUMPTIONS REMAIN REASONABLE ON THE DATE
HEREOF).  ON THE DATE HEREOF, THE COMPANY BELIEVES THAT THE PROJECTIONS ARE
REASONABLE AND ATTAINABLE, IT BEING RECOGNIZED BY THE CREDITOR PARTIES, HOWEVER,
THAT PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT THE
ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY THE PROJECTIONS MAY
DIFFER FROM THE PROJECTED RESULTS.


 


REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.  EACH PURCHASER HEREBY
REPRESENTS AND WARRANTS, SEVERALLY AND NOT JOINTLY, TO THE COMPANY AS FOLLOWS
(SUCH REPRESENTATIONS AND WARRANTIES DO NOT LESSEN OR OBVIATE THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT):


 


NO SHORTING.  NEITHER SUCH PURCHASER NOR ANY OF ITS AFFILIATES AND INVESTMENT
PARTNERS HAS, NOR WILL CAUSE ANY PERSON OR ENTITY, TO DIRECTLY ENGAGE IN “SHORT
SALES” OF THE COMMON STOCK AS LONG AS ANY NOTE SHALL BE OUTSTANDING.


 


REQUISITE POWER AND AUTHORITY.  SUCH PURCHASER HAS ALL NECESSARY POWER AND
AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE RELATED AGREEMENTS AND TO CARRY OUT THEIR PROVISIONS.  ALL
CORPORATE ACTION ON SUCH PURCHASER’S PART REQUIRED FOR THE LAWFUL EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE RELATED AGREEMENTS HAVE BEEN OR WILL BE
EFFECTIVELY TAKEN PRIOR TO THE CLOSING.  UPON THEIR EXECUTION AND DELIVERY, THIS
AGREEMENT AND THE RELATED AGREEMENTS WILL BE VALID AND BINDING OBLIGATIONS OF
SUCH PURCHASER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT:


 


AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS;
AND


 


AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE AND LEGAL REMEDIES.


 


INVESTMENT REPRESENTATIONS.  SUCH PURCHASER UNDERSTANDS THAT THE SECURITIES ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION CONTAINED IN
THE SECURITIES ACT BASED IN PART UPON SUCH PURCHASER’S REPRESENTATIONS CONTAINED
IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT SUCH PURCHASER IS AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES
ACT.  SUCH PURCHASER CONFIRMS THAT IT HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL
THE INFORMATION IT CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO THE APPLICABLE NOTE AND WARRANT TO BE
PURCHASED BY IT UNDER THIS AGREEMENT AND THE WARRANT SHARES ACQUIRED BY IT UPON
THE EXERCISE OF SUCH WARRANT, RESPECTIVELY.  SUCH PURCHASER FURTHER CONFIRMS
THAT IT HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS FROM THE
COMPANY REGARDING THE COMPANY’S AND ITS SUBSIDIARIES’ BUSINESS, MANAGEMENT AND
FINANCIAL AFFAIRS AND THE TERMS AND CONDITIONS OF THE OFFERING, THE NOTES, THE
WARRANTS AND THE SECURITIES AND TO OBTAIN ADDITIONAL INFORMATION (TO THE EXTENT
THE COMPANY POSSESSED SUCH INFORMATION OR COULD ACQUIRE IT WITHOUT UNREASONABLE
EFFORT OR EXPENSE) NECESSARY TO VERIFY ANY INFORMATION FURNISHED TO SUCH
PURCHASER OR TO WHICH SUCH PURCHASER HAD ACCESS.


 


THE PURCHASER BEARS ECONOMIC RISK.  SUCH PURCHASER HAS SUBSTANTIAL EXPERIENCE IN
EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF SECURITIES IN
COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS THE CAPACITY TO PROTECT ITS
OWN INTERESTS.  SUCH PURCHASER MUST BEAR THE ECONOMIC RISK OF THIS INVESTMENT
UNTIL THE SECURITIES ARE SOLD PURSUANT TO: (I) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT; OR (II) AN EXEMPTION FROM REGISTRATION IS
AVAILABLE WITH RESPECT TO SUCH SALE.

 

14

--------------------------------------------------------------------------------


 


ACQUISITION FOR OWN ACCOUNT.  SUCH PURCHASER IS ACQUIRING THE APPLICABLE NOTE
AND WARRANT AND THE WARRANT SHARES FOR SUCH PURCHASER’S OWN ACCOUNT FOR
INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT AND NOT WITH A VIEW TOWARDS OR
FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.


 


THE PURCHASER CAN PROTECT ITS INTEREST.  SUCH PURCHASER REPRESENTS THAT BY
REASON OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL EXPERIENCE, SUCH
PURCHASER HAS THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN
THE APPLICABLE NOTE, THE WARRANT AND THE SECURITIES AND TO PROTECT ITS OWN
INTERESTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND
THE RELATED AGREEMENTS.  FURTHER, SUCH PURCHASER IS AWARE OF NO PUBLICATION OF
ANY ADVERTISEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE
AGREEMENT OR THE RELATED AGREEMENTS.


 


ACCREDITED INVESTOR.  SUCH PURCHASER REPRESENTS THAT IT IS AN ACCREDITED
INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.


 


LEGENDS.


 


THE APPLICABLE NOTE SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
(B) AN EXEMPTION FROM SUCH REGISTRATION.”

 


THE APPLICABLE WARRANT SHARES, IF NOT ISSUED BY DWAC SYSTEM (AS HEREINAFTER
DEFINED), SHALL BEAR A LEGEND WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM
UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED WITH
THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”

 


THE APPLICABLE WARRANT SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT OR

 

15

--------------------------------------------------------------------------------


 

THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”

 


COVENANTS OF THE COMPANY.  THE COMPANY COVENANTS AND AGREES WITH EACH CREDITOR
PARTY AS FOLLOWS:


 


STOP-ORDERS.  THE COMPANY WILL, BY WRITTEN NOTICE, ADVISE THE AGENT, PROMPTLY
AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING
OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE COMPANY, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE COMPANY FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


 


LISTING.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OR QUOTATION, AS
APPLICABLE, OF THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THE
WARRANTS ON THE PRINCIPAL MARKET UPON WHICH SHARES OF COMMON STOCK ARE LISTED OR
QUOTED FOR TRADING, AS APPLICABLE (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND
SHALL MAINTAIN SUCH LISTING OR QUOTATION, AS APPLICABLE, SO LONG AS ANY OTHER
SHARES OF COMMON STOCK SHALL BE SO LISTED OR QUOTED, AS APPLICABLE.  THE COMPANY
WILL MAINTAIN THE LISTING OR QUOTATION, AS APPLICABLE, OF ITS COMMON STOCK ON
THE PRINCIPAL MARKET, AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS (“NASD”) AND SUCH EXCHANGES, AS
APPLICABLE.


 


MARKET REGULATIONS.  THE COMPANY SHALL NOTIFY THE SEC, NASD AND APPLICABLE STATE
AUTHORITIES, IN ACCORDANCE WITH THEIR REQUIREMENTS, OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE ALL OTHER NECESSARY ACTION AND
PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY APPLICABLE LAW, RULE AND
REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE APPLICABLE SECURITIES TO
EACH PURCHASER AND PROMPTLY PROVIDE COPIES THEREOF TO SUCH PURCHASER.


 


REPORTING REQUIREMENTS.  THE COMPANY WILL DELIVER, OR CAUSE TO BE DELIVERED, TO
THE AGENT EACH OF THE FOLLOWING, WHICH SHALL BE IN FORM AND DETAIL ACCEPTABLE TO
THE AGENT:


 


AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY, THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’
AUDITED FINANCIAL STATEMENTS WITH A REPORT OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY THE COMPANY AND ACCEPTABLE TO THE
AGENT (THE “ACCOUNTANTS”), WHICH ANNUAL FINANCIAL STATEMENTS SHALL BE WITHOUT
QUALIFICATION AND SHALL INCLUDE THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF
THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’ INCOME, RETAINED EARNINGS AND CASH
FLOWS FOR THE FISCAL YEAR THEN ENDED, PREPARED ON A CONSOLIDATING AND
CONSOLIDATED BASIS TO INCLUDE THE COMPANY, EACH SUBSIDIARY OF THE COMPANY AND
EACH OF THEIR RESPECTIVE AFFILIATES, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, TOGETHER WITH (I) IF AND WHEN AVAILABLE, COPIES OF ANY
MANAGEMENT LETTERS PREPARED BY THE ACCOUNTANTS; AND (II) A CERTIFICATE OF THE
COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER STATING
THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND
WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF
DEFAULT (AS DEFINED IN EACH NOTE) AND, IF SO, STATING IN REASONABLE DETAIL THE
FACTS WITH RESPECT THERETO;


 


AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS AFTER THE END
OF EACH FISCAL QUARTER OF THE COMPANY, AN UNAUDITED/INTERNAL BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE COMPANY AND EACH
OF ITS SUBSIDIARIES AS AT THE END

 

16

--------------------------------------------------------------------------------


 


OF AND FOR SUCH QUARTER AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED ON
A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL THE COMPANY, EACH
SUBSIDIARY OF THE COMPANY AND EACH OF THEIR RESPECTIVE AFFILIATES, IN REASONABLE
DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE
AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT
TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A CERTIFICATE OF THE COMPANY’S
PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER, STATING (I) THAT
SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE
OF THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN EACH NOTE) NOT
THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL THE
FACTS WITH RESPECT THERETO;


 


AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TWENTY-FIVE (25) DAYS AFTER THE END
OF EACH CALENDAR MONTH, AN UNAUDITED/INTERNAL BALANCE SHEET AND STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES AS
AT THE END OF AND FOR SUCH MONTH AND FOR THE YEAR TO DATE PERIOD THEN ENDED,
PREPARED ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE THE COMPANY, EACH
SUBSIDIARY OF THE COMPANY AND EACH OF THEIR RESPECTIVE AFFILIATES, IN REASONABLE
DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE
AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT
TO QUARTERLY AND YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A CERTIFICATE OF THE
COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER, STATING
(I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP,
SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR NOT SUCH OFFICER HAS
KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN EACH NOTE)
NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING IN REASONABLE DETAIL
THE FACTS WITH RESPECT THERETO;


 


THE COMPANY SHALL TIMELY FILE WITH THE SEC ALL REPORTS REQUIRED TO BE FILED
PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM TERMINATING ITS STATUS AS AN
ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS THEREUNDER EVEN IF THE
EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD PERMIT SUCH
TERMINATION.  PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF THE COMPANY’S
MOST RECENT REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER
REGULAR REPORTS WHICH THE COMPANY FILES WITH THE SEC, AND (II) THE ISSUANCE
THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS AS
THE COMPANY SHALL SEND TO ITS STOCKHOLDERS; AND


 


THE COMPANY SHALL DELIVER, OR CAUSE THE APPLICABLE SUBSIDIARY OF THE COMPANY TO
DELIVER, SUCH OTHER INFORMATION AS ANY CREDITOR PARTY SHALL REASONABLY REQUEST.


 


USE OF FUNDS.  THE COMPANY SHALL USE THE PROCEEDS OF THE SALE OF THE NOTES AND
THE WARRANTS FOR GENERAL WORKING CAPITAL PURPOSES ONLY (IT BEING UNDERSTOOD THAT
$2,303,500.00 OF THE PROCEEDS OF THE NOTES WILL BE DEPOSITED IN THE RESTRICTED
ACCOUNT ON THE CLOSING DATE AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
THE RESTRICTED ACCOUNT AGREEMENT AND THE RESTRICTED ACCOUNT SIDE LETTER).


 


ACCESS TO FACILITIES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE AGENT (OR ANY SUCCESSOR OF THE AGENT), UPON
REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, AT SUCH PERSON’S EXPENSE AND
ACCOMPANIED BY A REPRESENTATIVE OF THE COMPANY OR ANY SUBSIDIARY (PROVIDED THAT
NO SUCH PRIOR NOTICE SHALL BE REQUIRED TO BE GIVEN AND NO SUCH REPRESENTATIVE OF
THE COMPANY OR ANY SUBSIDIARY SHALL BE REQUIRED TO ACCOMPANY THE AGENT IN THE
EVENT THE AGENT BELIEVES SUCH ACCESS IS NECESSARY TO PRESERVE OR PROTECT THE

 

17

--------------------------------------------------------------------------------



 


COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN EACH
NOTE)), TO:


 


VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


EXAMINE THE CORPORATE AND FINANCIAL RECORDS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE OR
LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


 


DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WITH THE DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to any Creditor Party unless
such Creditor Party signs a confidentiality agreement and otherwise complies
with Regulation FD, under the federal securities laws.

 

18

--------------------------------------------------------------------------------


 

Taxes.

 


THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL PROMPTLY PAY AND DISCHARGE, OR
CAUSE TO BE PAID AND DISCHARGED, WHEN DUE AND PAYABLE, ALL TAXES, ASSESSMENTS
AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE INCOME, PROFITS, PROPERTY OR
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT ANY SUCH
TAX, ASSESSMENT, CHARGE OR LEVY NEED NOT BE PAID CURRENTLY IF (I) THE VALIDITY
THEREOF SHALL CURRENTLY AND DILIGENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (II) SUCH TAX, ASSESSMENT, CHARGE OR LEVY SHALL HAVE NO EFFECT ON
THE LIEN PRIORITY OF THE AGENT IN ANY PROPERTY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND (III) IF THE COMPANY AND/OR SUCH SUBSIDIARY SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH
GAAP; AND PROVIDED, FURTHER, THAT THE COMPANY AND ITS SUBSIDIARIES WILL PAY ALL
SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES FORTHWITH UPON THE COMMENCEMENT OF
PROCEEDINGS TO FORECLOSE ANY LIEN WHICH MAY HAVE ATTACHED AS SECURITY THEREFOR.


 


ALL PAYMENTS MADE BY THE COMPANY UNDER THIS AGREEMENT OR ANY NOTE SHALL BE MADE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF,
ANY PRESENT OR FUTURE TAXES (AS DEFINED BELOW) NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY, OTHER THAN
EXCLUDED TAXES (AS DEFINED BELOW).  IF ANY NON-EXCLUDED TAXES (AS DEFINED BELOW)
OR OTHER TAXES (AS DEFINED BELOW) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS
PAYABLE TO ANY CREDITOR PARTY UNDER THIS AGREEMENT OR ANY NOTE, THE AMOUNTS SO
PAYABLE TO SUCH CREDITOR PARTY SHALL BE INCREASED TO THE EXTENT NECESSARY TO
YIELD TO SUCH CREDITOR PARTY (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER
TAXES, INCLUDING THOSE IMPOSED ON PAYMENTS MADE PURSUANT TO THIS PARAGRAPH
(B) OF THIS SECTION 6.7 OR ANY SUCH OTHER AMOUNTS PAYABLE IN THIS AGREEMENT OR
ANY NOTE AT THE RATES OR IN THE AMOUNTS SPECIFIED HEREIN OR THEREIN), AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTIONS
BEEN MADE PROVIDED, HOWEVER, THAT NO COMPANY SHALL BE REQUIRED TO INCREASE ANY
SUCH AMOUNTS PAYABLE TO ANY CREDITOR PARTY WITH RESPECT TO ANY NON-EXCLUDED
TAXES THAT ARE DIRECTLY ATTRIBUTABLE TO SUCH CREDITOR PARTY’S FAILURE TO COMPLY
WITH THE REQUIREMENTS OF PARAGRAPH (E) OF THIS SECTION 6.7.  IN ADDITION, THE
COMPANY SHALL PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE COMPANY, AS
PROMPTLY AS POSSIBLE THEREAFTER THE COMPANY SHALL SEND TO THE AGENT FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT LENDER, AS THE CASE MAY BE, A
CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE COMPANY SHOWING
PAYMENT THEREOF (OR SUCH OTHER EVIDENCE REASONABLY SATISFACTORY TO THE AGENT). 
IF THE COMPANY FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO
THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE AGENT THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE COMPANY SHALL INDEMNIFY THE
CREDITOR PARTIES FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY
BECOME PAYABLE BY ANY CREDITOR PARTY AS A RESULT OF ANY SUCH FAILURE.


 


EACH PURCHASER (OR ITS ASSIGNEE) THAT IS NOT A “UNITED STATES PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. PURCHASER”) SHALL DELIVER TO THE
COMPANY AND THE AGENT TWO COMPLETED ORIGINALS OF AN APPROPRIATE U.S. INTERNAL
REVENUE SERVICE FORM W-8, AS APPLICABLE, OR ANY SUBSEQUENT VERSIONS THEREOF OR
SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S.
PURCHASER.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. PURCHASER ON OR
BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT.  IN

 

19

--------------------------------------------------------------------------------


 


ADDITION, EACH NON-U.S. PURCHASER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
PURCHASER.  EACH NON-U.S. PURCHASER SHALL PROMPTLY NOTIFY THE COMPANY AT ANY
TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE COMPANY (OR ANY OTHER FORM OF CERTIFICATION ADOPTED
BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PARAGRAPH (E), A NON-U.S. PURCHASER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. PURCHASER IS NOT
LEGALLY ABLE TO DELIVER.


 


THE AGREEMENTS IN THE PRECEDING PARAGRAPHS (B), (C), (D), (E) AND THIS PARAGRAPH
(F) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE NOTES
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR THEREUNDER OR UNDER ANY OTHER RELATED
AGREEMENT.


 

As used in this Section 6.7, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

 

“Excluded Taxes” means, with respect to any Creditor Party, taxes imposed on or
measured by its overall net income and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Creditor Party is incorporated or organized or by
the jurisdiction (or any political subdivision thereof) in which the principal
place of management or applicable lending office of such Creditor Party is
located.

 

“Non-Excluded Taxes” means all Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Related Agreement.

 


“TAXES” MEANS ANY AND ALL PRESENT OR FUTURE TAXES, DUTIES, LEVIES, IMPOSTS,
DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR SIMILAR CHARGES, AND ALL
LIABILITIES WITH RESPECT THERETO.


 


INSURANCE.  (A)  THE COMPANY SHALL BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF
ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL (AS DEFINED IN EACH OF THE
MASTER SECURITY AGREEMENT, THE STOCK PLEDGE AGREEMENT AND EACH OTHER SECURITY
AGREEMENT ENTERED INTO BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES FOR THE
BENEFIT OF THE CREDITOR PARTIES) AND THE COMPANY AND EACH OF ITS SUBSIDIARIES
WILL, JOINTLY AND SEVERALLY, BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY
NATURE WHATSOEVER WITH RESPECT TO THE ASSETS PLEDGED TO THE AGENT, FOR THE
RATABLE BENEFIT OF THE CREDITOR PARTIES, AS SECURITY FOR THE OBLIGATIONS (AS
DEFINED IN THE MASTER SECURITY AGREEMENT).


 


FURTHERMORE, THE COMPANY WILL INSURE OR CAUSE THE COLLATERAL TO BE INSURED IN
THE AGENT’S NAME AS AN ADDITIONAL INSURED AND LENDER LOSS PAYEE, WITH AN
APPROPRIATE LOSS PAYABLE ENDORSEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT, AGAINST LOSS OR DAMAGE BY FIRE, FLOOD, SPRINKLER LEAKAGE, THEFT,
BURGLARY, PILFERAGE, LOSS IN TRANSIT AND OTHER RISKS CUSTOMARILY INSURED AGAINST
BY COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS THE COMPANY AND ITS
SUBSIDIARIES INCLUDING BUT NOT LIMITED TO WORKERS COMPENSATION, PUBLIC AND
PRODUCT LIABILITY AND BUSINESS INTERRUPTION, AND SUCH OTHER HAZARDS AS THE AGENT
SHALL SPECIFY IN AMOUNTS AND UNDER INSURANCE POLICIES AND

 

20

--------------------------------------------------------------------------------



 


BONDS BY INSURERS ACCEPTABLE TO THE AGENT AND ALL PREMIUMS THEREON SHALL BE PAID
BY THE COMPANY AND THE POLICIES DELIVERED TO THE AGENT.  IF THE COMPANY OR ANY
OF ITS SUBSIDIARIES FAILS TO OBTAIN THE INSURANCE AND IN SUCH AMOUNTS OF
COVERAGE AS OTHERWISE REQUIRED PURSUANT TO THIS SECTION 6.8, THE AGENT MAY
PROCURE SUCH INSURANCE AND THE COST THEREOF SHALL BE PROMPTLY REIMBURSED BY THE
COMPANY AND SHALL CONSTITUTE OBLIGATIONS.


 

THE COMPANY’S INSURANCE COVERAGE SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT
OR NEGLECT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND THE INSURER WILL
PROVIDE THE AGENT WITH NO LESS THAN THIRTY (30) DAYS NOTICE PRIOR OF
CANCELLATION;

 

THE AGENT, IN CONNECTION WITH ITS STATUS AS A LENDER LOSS PAYEE, WILL BE
ASSIGNED AT ALL TIMES TO A FIRST LIEN POSITION UNTIL SUCH TIME AS ALL THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY SATISFIED IN FULL.

 


INTELLECTUAL PROPERTY.


 


THE COMPANY AND EACH OF ITS SUBSIDIARIES SHALL MAINTAIN IN FULL FORCE AND EFFECT
ITS EXISTENCE, RIGHTS AND FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO OWN OR
USE INTELLECTUAL PROPERTY INCLUDING REGISTRATIONS AND APPLICATIONS THEREFORE,
THAT ARE NECESSARY TO THE CONDUCT OF ITS BUSINESS, AS NOW CONDUCTED OR AS
PRESENTLY PROPOSED TO BE CONDUCTED, AND SHALL NOT DO ANY ACT OR OMIT TO DO ANY
ACT WHEREBY ANY OF SUCH INTELLECTUAL PROPERTY MAY LAPSE, OR BECOME ABANDONED,
DEDICATED TO THE PUBLIC, OR UNENFORCEABLE, OR THE LIEN THEREIN IN FAVOR OF THE
AGENT, FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES, WOULD BE ADVERSELY
AFFECTED,


 


THE COMPANY SHALL REPORT TO THE AGENT (I) THE FILING BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OF ANY APPLICATION TO REGISTER A COPYRIGHT NO LATER THAN TEN
(10) DAYS AFTER SUCH FILING OCCURS (II) THE FILING OF ANY APPLICATION TO
REGISTER ANY OTHER INTELLECTUAL PROPERTY WITH ANY OTHER INTELLECTUAL PROPERTY
REGISTRY, AND THE ISSUANCE THEREOF, NO LATER THAN THIRTY (30) DAYS AFTER SUCH
FILING OR ISSUANCE OCCURS AND, IN EACH CASE, SHALL, SIMULTANEOUSLY WITH SUCH
REPORT, DELIVER TO THE AGENT FULLY-EXECUTED DOCUMENTS REQUIRED TO ACKNOWLEDGE,
CONFIRM, REGISTER, RECORD OR PERFECT THE LIEN IN SUCH INTELLECTUAL PROPERTY.


 


THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PROMPTLY UPON
THE REASONABLE REQUEST OF THE AGENT, EXECUTE AND DELIVER TO THE AGENT ANY
DOCUMENT OR INSTRUMENT REQUIRED TO ACKNOWLEDGE, CONFIRM, REGISTER, RECORD, OR
PERFECT THE LIEN OF THE AGENT IN ANY PART OF THE INTELLECTUAL PROPERTY OWNED BY
THE COMPANY AND ITS SUBSIDIARIES. THE COMPANY SHALL, AND SHALL CAUSE OF EACH OF
ITS SUBSIDIARIES TO, NOT SELL, ASSIGN, TRANSFER, LICENSE, GRANT ANY OPTION, OR
CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO INTELLECTUAL
PROPERTY, EXCEPT FOR THE PERMITTED ENCUMBRANCES.


 


PROPERTIES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL KEEP ITS PROPERTIES
IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED,
AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER REPAIRS, RENEWALS,
REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND EACH OF THE COMPANY AND
EACH OF ITS SUBSIDIARIES WILL AT ALL TIMES COMPLY WITH EACH PROVISION OF ALL
LEASES TO WHICH IT IS A PARTY OR UNDER WHICH IT OCCUPIES PROPERTY IF THE BREACH
OF SUCH PROVISION COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


CONFIDENTIALITY.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE
NAME OF ANY CREDITOR PARTY, UNLESS EXPRESSLY AGREED TO BY SUCH CREDITOR PARTY OR
UNLESS AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION,
AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.  NOTWITHSTANDING THE FOREGOING,
(I) THE COMPANY MAY DISCLOSE ANY CREDITOR PARTY’S IDENTITY AND THE TERMS OF THIS

 

21

--------------------------------------------------------------------------------


 


AGREEMENT AND THE RELATED AGREEMENTS TO ITS CURRENT AND PROSPECTIVE DEBT AND
EQUITY FINANCING SOURCES, AND (II) THE COMPANY (AND EACH EMPLOYEE,
REPRESENTATIVE, OR OTHER AGENT OF THE COMPANY) MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND ANY FACTS THAT
MAY BE RELEVANT TO THE TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE RELATED AGREEMENTS AND THE AGREEMENTS REFERRED TO THEREIN;
PROVIDED, HOWEVER, THAT THE COMPANY (AND NO EMPLOYEE, REPRESENTATIVE OR OTHER
AGENT OF THE COMPANY) DISCLOSE PURSUANT TO THIS CLAUSE (II) ANY OTHER
INFORMATION THAT IS NOT RELEVANT TO UNDERSTANDING THE TAX TREATMENT OR TAX
STRUCTURE OF SUCH TRANSACTIONS (INCLUDING THE IDENTITY OF ANY PARTY OR ANY
INFORMATION THAT COULD LEAD ANOTHER TO DETERMINE THE IDENTITY OF ANY PARTY);
AND, PROVIDED, FURTHER, THAT THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, DISCLOSE ANY INFORMATION TO THE EXTENT THAT SUCH DISCLOSURE
COULD REASONABLY BE EXPECTED TO RESULT IN A VIOLATION OF ANY U.S. FEDERAL OR
STATE SECURITIES LAW OR SIMILAR LAW OF ANOTHER JURISDICTION.  EACH CREDITOR
PARTY SHALL BE PERMITTED TO DISCUSS, DISTRIBUTE OR OTHERWISE TRANSFER ANY
NON-PUBLIC INFORMATION OF THE COMPANY AND ITS SUBSIDIARIES IN SUCH CREDITOR
PARTY’S POSSESSION NOW OR IN THE FUTURE TO POTENTIAL OR ACTUAL (I) DIRECT OR
INDIRECT INVESTORS IN SUCH CREDITOR PARTY AND (II) THIRD PARTY ASSIGNEES OR
TRANSFEREES OF ALL OR A PORTION OF THE OBLIGATIONS OF THE COMPANY AND/OR ANY OF
ITS SUBSIDIARIES HEREUNDER AND UNDER THE RELATED AGREEMENTS, TO THE EXTENT THAT
SUCH INVESTOR OR TRANSFEREE ENTERS INTO A CONFIDENTIALITY AGREEMENT FOR THE
BENEFIT OF THE COMPANY IN SUCH FORM AS MAY BE NECESSARY TO ADDRESS THE COMPANY’S
REGULATION FD REQUIREMENTS.


 


REQUIRED APPROVALS.  (I) FOR SO LONG AS TWENTY-FIVE PERCENT (25% OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTE IS OUTSTANDING, THE COMPANY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AGENT, SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO:


 


(I) DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS, OTHER THAN DIVIDENDS
PAID TO THE COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES, (II) ISSUE ANY
PREFERRED STOCK THAT IS MANDATORILY REDEEMABLE PRIOR TO THE ONE YEAR ANNIVERSARY
OF THE MATURITY DATE (AS DEFINED IN EACH NOTE) OR (III) REDEEM ANY OF ITS
PREFERRED STOCK OR OTHER EQUITY INTERESTS; LIQUIDATE, DISSOLVE OR EFFECT A
MATERIAL REORGANIZATION (IT BEING UNDERSTOOD THAT IN NO EVENT SHALL THE COMPANY
OR ANY OF ITS SUBSIDIARIES DISSOLVE, LIQUIDATE OR MERGE WITH ANY OTHER PERSON OR
ENTITY (UNLESS, IN THE CASE OF SUCH A MERGER, THE COMPANY OR, IN THE CASE OF
MERGER NOT INVOLVING THE COMPANY, SUCH SUBSIDIARY, AS APPLICABLE, IS THE
SURVIVING ENTITY); BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF
AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS
WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES, RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY OF THE AGREEMENTS CONTEMPLATED HEREBY OR THEREBY; MATERIALLY
ALTER OR CHANGE THE SCOPE OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE; OR


 


(I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS (EXCLUSIVE OF
TRADE DEBT AND DEBT INCURRED TO FINANCE THE PURCHASE OF EQUIPMENT (NOT IN EXCESS
OF FIVE PERCENT (5%) OF THE FAIR MARKET VALUE OF THE COMPANY’S AND ITS
SUBSIDIARIES’ ASSETS)) WHETHER SECURED OR UNSECURED OTHER THAN (X) THE COMPANY’S
OBLIGATIONS OWED TO EACH PURCHASER, (Y) INDEBTEDNESS SET FORTH ON SCHEDULE
6.12(E) ATTACHED HERETO AND MADE A PART HEREOF AND ANY REFINANCINGS OR
REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE PURCHASERS THAN THE
INDEBTEDNESS BEING REFINANCED OR REPLACED, AND (Z) ANY INDEBTEDNESS INCURRED IN
CONNECTION WITH THE PURCHASE OF ASSETS (OTHER THAN EQUIPMENT) IN THE ORDINARY
COURSE OF BUSINESS, OR

 

22

--------------------------------------------------------------------------------


 


ANY REFINANCINGS OR REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE
PURCHASERS THAN THE INDEBTEDNESS BEING REFINANCED OR REPLACED, SO LONG AS ANY
LIEN RELATING THERETO SHALL ONLY ENCUMBER THE FIXED ASSETS SO PURCHASED AND NO
OTHER ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) CANCEL ANY
INDEBTEDNESS OWING TO IT IN EXCESS OF $50,000 IN THE AGGREGATE DURING ANY TWELVE
(12) MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME DIRECTLY
OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER PERSON OR
ENTITY, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY THE COMPANY OR ANY
SUBSIDIARY THEREOF FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE
ORDINARY COURSE OF BUSINESS OR GUARANTEES OF INDEBTEDNESS OTHERWISE PERMITTED TO
BE OUTSTANDING PURSUANT TO THIS CLAUSE (E); AND (IV) MAKE ANY OPTIONAL PAYMENT
OR PREPAYMENT ON OR REDEMPTION (INCLUDING, WITHOUT LIMITATION, BY MAKING
PAYMENTS TO A SINKING FUND OR ANALOGOUS FUND) OR REPURCHASE OF ANY INDEBTEDNESS
FOR BORROWED MONEY OTHER THAN INDEBTEDNESS PURSUANT TO THIS AGREEMENT; AND


 

(II) The Company, without the prior written consent of the Agent, shall not, and
shall not permit any of its Subsidiaries to, create or acquire any Subsidiary
after the date hereof unless (i) such Subsidiary is a wholly-owned Subsidiary of
the Company and (ii) such Subsidiary becomes a party to (A) the Master Security
Agreement, and the Stock Pledge Agreement (either by executing a counterpart
thereof or an assumption or joinder agreement in respect thereof); (B) a
Subsidiary Guaranty in favor of the Purchasers in form and substance
satisfactory to the Agent and (c) to the extent required by the Agent, satisfies
each condition of this Agreement and the Related Agreements as if such
Subsidiary were a Subsidiary on the Closing Date.  Reissuance of Securities. 
The Company agrees to reissue certificates representing the Securities without
the legends set forth in Section 5.8 above at such time as: the holder thereof
is permitted to dispose of such Securities pursuant to Rule 144(k) under the
Securities Act; or upon resale subject to an effective registration statement
after such Securities are registered under the Securities Act.


 

The Company agrees to cooperate with the Purchasers in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the applicable Purchasers and broker,
if any.


 


OPINION.  ON THE CLOSING DATE, THE COMPANY WILL DELIVER TO THE CREDITOR PARTIES
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO AN OPINION ACCEPTABLE TO THE AGENT
FROM THE COMPANY’S EXTERNAL LEGAL COUNSEL.  THE COMPANY WILL PROVIDE, AT THE
COMPANY’S EXPENSE, SUCH OTHER LEGAL OPINIONS IN THE FUTURE AS ARE DEEMED
REASONABLY NECESSARY BY THE AGENT (AND ACCEPTABLE TO THE AGENT) IN CONNECTION
WITH THE CONVERSION OF ANY NOTE AND EXERCISE OF THE ANY WARRANT.


 


MARGIN STOCK.  THE COMPANY WILL NOT PERMIT ANY OF THE PROCEEDS OF THE NOTES OR
THE WARRANTS TO BE USED DIRECTLY OR INDIRECTLY TO “PURCHASE” OR “CARRY” “MARGIN
STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO “PURCHASE” OR “CARRY” “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO
TIME HEREAFTER IN EFFECT.


 


FIRPTA.  NEITHER THE COMPANY, NOR ANY OF ITS SUBSIDIARIES, IS A “UNITED STATES
REAL PROPERTY HOLDING CORPORATION” AS SUCH TERM IS DEFINED IN
SECTION 897(C)(2) OF THE CODE AND TREASURY REGULATION SECTION 1.897-2
PROMULGATED THEREUNDER AND NEITHER THE COMPANY NOR ANY OF ITS

 

23

--------------------------------------------------------------------------------


 


SUBSIDIARIES SHALL AT ANY TIME TAKE ANY ACTION OR OTHERWISE ACQUIRE ANY INTEREST
IN ANY ASSET OR PROPERTY TO THE EXTENT THE EFFECT OF WHICH SHALL CAUSE THE
COMPANY AND/OR SUCH SUBSIDIARY, AS THE CASE MAY BE, TO BE A “UNITED STATES REAL
PROPERTY HOLDING CORPORATION” AS SUCH TERM IS DEFINED IN SECTION 897(C)(2) OF
THE CODE AND TREASURY REGULATION SECTION 1.897-2 PROMULGATED THEREUNDER.


 


FINANCING RIGHT OF FIRST REFUSAL.


 


THE COMPANY HEREBY GRANTS TO THE PURCHASERS A RIGHT OF FIRST REFUSAL TO PROVIDE
ANY ADDITIONAL FINANCING (AS DEFINED BELOW) TO BE ISSUED BY THE COMPANY AND/OR
ANY OF ITS SUBSIDIARIES, SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS.  FROM
AND AFTER THE DATE HEREOF, PRIOR TO THE INCURRENCE OF ANY ADDITIONAL
INDEBTEDNESS AND/OR THE SALE OR ISSUANCE OF ANY EQUITY INTERESTS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES (AN “ADDITIONAL FINANCING”), THE COMPANY AND/OR ANY
SUBSIDIARY OF THE COMPANY, AS THE CASE MAY BE, SHALL NOTIFY THE AGENT OF ITS
INTENTION TO ENTER INTO SUCH ADDITIONAL FINANCING.  IN CONNECTION THEREWITH, THE
COMPANY AND/OR THE APPLICABLE SUBSIDIARY THEREOF SHALL SUBMIT A FULLY EXECUTED
TERM SHEET (A “PROPOSED TERM SHEET”) TO THE AGENT SETTING FORTH THE TERMS,
CONDITIONS AND PRICING OF ANY SUCH ADDITIONAL FINANCING (SUCH FINANCING TO BE
NEGOTIATED ON “ARM’S LENGTH” TERMS AND THE TERMS THEREOF TO BE NEGOTIATED IN
GOOD FAITH) PROPOSED TO BE ENTERED INTO BY THE COMPANY AND/OR SUCH SUBSIDIARY. 
THE AGENT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER ITS OWN
PROPOSED TERM SHEET (THE “PURCHASER TERM SHEET”) SETTING FORTH THE TERMS AND
CONDITIONS UPON WHICH THE PURCHASERS WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL
FINANCING TO THE COMPANY AND/OR SUCH SUBSIDIARY.  THE PURCHASER TERM SHEET SHALL
CONTAIN TERMS NO LESS FAVORABLE TO THE COMPANY AND/OR SUCH SUBSIDIARY THAN THOSE
OUTLINED IN PROPOSED TERM SHEET.  THE AGENT SHALL DELIVER SUCH PURCHASER TERM
SHEET WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF EACH SUCH PROPOSED TERM
SHEET.  IF THE PROVISIONS OF THE PURCHASER TERM SHEET ARE AT LEAST AS FAVORABLE
TO THE COMPANY AND/OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AS THE PROVISIONS OF
THE PROPOSED TERM SHEET, THE COMPANY AND/OR SUCH SUBSIDIARY SHALL ENTER INTO AND
CONSUMMATE THE ADDITIONAL FINANCING TRANSACTION OUTLINED IN THE PURCHASER TERM
SHEET.


 


THE COMPANY WILL NOT, AND WILL NOT PERMIT ITS SUBSIDIARIES TO, AGREE, DIRECTLY
OR INDIRECTLY, TO ANY RESTRICTION WITH ANY PERSON OR ENTITY WHICH LIMITS THE
ABILITY OF THE PURCHASERS TO CONSUMMATE AN ADDITIONAL FINANCING WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES.


 


AUTHORIZATION AND RESERVATION OF SHARES.  THE COMPANY SHALL AT ALL TIMES HAVE
AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK TO PROVIDE
FOR EXERCISE OF THE WARRANTS. 


 


INVESTOR RELATIONS/PUBLIC RELATIONS.  THE COMPANY HEREBY AGREES TO INCORPORATE
INTO ITS ANNUAL BUDGET AN AMOUNT OF FUNDS NECESSARY TO MAINTAIN A COMPREHENSIVE
INVESTOR RELATIONS AND PUBLIC RELATIONS PROGRAM (AN “IR/PR PROGRAM”), WHICH
IR/PR PROGRAM SHALL INCORPORATE ELEMENTS CUSTOMARILY UTILIZED BY COMPANIES OF
SIMILAR SIZE AND IN A SIMILAR INDUSTRY AS THE COMPANY AND ITS SUBSIDIARIES.


 


2.2           WORKOUT CONSULTANT.  COMPANY HEREBY COVENANTS AND AGREES THAT, ON
OR PRIOR TO CLOSING, COMPANY SHALL ENTER INTO AN AGREEMENT TO RETAIN A
CONSULTANT OR “RESTRUCTURING ADVISOR” SELECTED BY COMPANY FROM A LIST OF
CONSULTANTS OR “RESTRUCTURING ADVISORS” ACCEPTABLE TO COMPANY AND AGENT.  AT ALL
TIMES FOLLOWING THE INITIAL RETENTION OF A CONSULTANT OR “RESTRUCTURING ADVISOR”
REFERRED TO ABOVE, COMPANY SHALL CONTINUE TO RETAIN A CONSULTANT OR
“RESTRUCTURING ADVISOR” ACCEPTABLE TO COMPANY AND AGENT.  COMPANY SHALL FULLY
COOPERATE WITH THE CONSULTANT OR “RESTRUCTURING ADVISOR” SO RETAINED AND SHALL
AUTHORIZE THE CONSULTANT OR “RESTRUCTURING ADVISOR” TO PROVIDE SUCH INFORMATION
AND REPORTS FROM TIME TO TIME WITH RESPECT TO COMPANY AND ITS

 

24

--------------------------------------------------------------------------------


 


FINANCIAL CONDITION, BUSINESS, ASSETS, LIABILITIES AND PROSPECTS, AS AGENT SHALL
FROM TIME TO TIME REQUEST.  ALL FEES AND EXPENSES OF THE CONSULTANT OR
“RESTRUCTURING ADVISOR” SHALL BE SOLELY THE RESPONSIBILITY OF COMPANY AND IN NO
EVENT SHALL AGENT AND/OR ANY LENDER HAVE ANY LIABILITY OR RESPONSIBILITY FOR THE
PAYMENT OF ANY SUCH FEES OR EXPENSES, NOR SHALL AGENT AND/OR ANY LENDER HAVE ANY
OBLIGATION OR LIABILITY TO COMPANY OR ANY OTHER PERSON BY REASON OF ANY ACTS OR
OMISSIONS OF THE CONSULTANT OR “RESTRUCTURING ADVISOR”.  FURTHER, THE COMPANY
AGREES THAT CONSULTANT OR “CRISIS MANAGER” SHALL BE AN INDEPENDENT CONTRACTOR OF
COMPANY AND IN NO CASE SHALL CONSULTANT OR “CRISIS MANAGER” ACT (OR BE DEEMED TO
BE ACTING) IN A MANNER, EXPRESS OR IMPLIED, OR ON BEHALF OF OR AS AN AGENT OF
AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES.


 


2.3           BOARD OBSERVATION RIGHTS.  UNTIL SUCH TIME AS ALL OBLIGATIONS (AS
DEFINED IN THE MASTER SECURITY AGREEMENT) HAVE BEEN INDEFEASIBLY PAID IN FULL,
THE PURCHASERS WILL BE ENTITLED TO THE FOLLOWING BOARD OBSERVATION RIGHTS
(“BOARD OBSERVATION RIGHTS”):  THE COMPANY SHALL PERMIT ONE REPRESENTATIVE OF
THE PURCHASERS TO ATTEND ALL MEETINGS OF THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD OF DIRECTORS”) IN A NON-VOTING OBSERVER CAPACITY, WHICH OBSERVATION
RIGHT SHALL INCLUDE THE ABILITY TO OBSERVE DISCUSSIONS OF THE BOARD OF
DIRECTORS, AND SHALL PROVIDE SUCH REPRESENTATIVE WITH COPIES OF ALL NOTICES,
MINUTES, WRITTEN CONSENTS, AND OTHER MATERIALS THAT IT PROVIDES TO MEMBERS OF
THE BOARD OF DIRECTORS, AT THE TIME IT PROVIDES THEM TO SUCH MEMBERS. THE
OBSERVATION RIGHT MAY BE EXERCISED IN PERSON OR VIA TELEPHONE OR VIDEOPHONE
PARTICIPATION. EACH PURCHASER AGREES, ON BEHALF OF ITSELF AND ANY REPRESENTATIVE
EXERCISING THE OBSERVATION RIGHTS SET FORTH HEREIN, THAT SO LONG AS IT SHALL
EXERCISE ITS OBSERVATION RIGHT (I) IT SHALL HOLD IN STRICT CONFIDENCE PURSUANT
TO A CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT (IN FORM AND SUBSTANCE
SATISFACTORY TO EACH PURCHASER) ALL INFORMATION AND MATERIALS THAT IT MAY
RECEIVE OR BE GIVEN ACCESS TO IN CONNECTION WITH MEETINGS OF THE BOARD OF
DIRECTORS AND TO ACT IN A FIDUCIARY MANNER WITH RESPECT TO ALL INFORMATION SO
PROVIDED (PROVIDED THAT THIS SHALL NOT LIMIT ITS ABILITY TO DISCUSS SUCH MATTERS
WITH ITS OFFICERS, DIRECTORS OR LEGAL COUNSEL, AS NECESSARY), AND (II) THE BOARD
OF DIRECTORS MAY WITHHOLD FROM IT CERTAIN INFORMATION OR MATERIAL FURNISHED OR
MADE AVAILABLE TO THE BOARD OF DIRECTORS OR EXCLUDE IT FROM CERTAIN CONFIDENTIAL
“CLOSED SESSIONS” OF THE BOARD OF DIRECTORS IF THE FURNISHING OR AVAILABILITY OF
SUCH INFORMATION OR MATERIAL OR ITS PRESENCE AT SUCH “CLOSED SESSIONS” WOULD
JEOPARDIZE SUCH COMPANY’S ATTORNEY-CLIENT PRIVILEGE OR IF THE BOARD OF DIRECTORS
OTHERWISE REASONABLY SO REQUIRES.  THE BOARD OBSERVATION RIGHTS SET FORTH IN
THIS SECTION SHALL AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT
UPON THE INDEFEASIBLE PAYMENT IN FULL OF ALL OBLIGATIONS (AS DEFINED IN THE
MASTER SECURITY AGREEMENT).


 


2.4           ADDITIONAL WARRANTS.  THE COMPANY HEREBY AGREES TO USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO (I) OBTAIN THE APPROVAL BY NO LATER THAN
NOVEMBER 30, 2008 OF ITS SHAREHOLDERS TO INCREASE THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK OF THE COMPANY SUFFICIENT TO ISSUE NO LESS THAN
146,143,792 ADDITIONAL SHARES OF COMMON STOCK, AND (II) DULY AUTHORIZE AND ISSUE
TO THE PURCHASERS BY NO LATER THAN NOVEMBER 30, 2008, COMMON STOCK PURCHASE
WARRANTS EXERCISABLE INTO AN AGGREGATE OF 146,143,792 SHARES OF COMMON STOCK OF
THE COMPANY, WITH AN EXERCISE PRICE OF $0.01 PER SHARE, IN FORMS AND IN AMOUNTS
(SUBJECT TO THE AGGREGATE SHARE LIMITATION STATED ABOVE) ACCEPTABLE TO SUCH
PURCHASERS AS DETERMINED IN THEIR SOLE DISCRETION.


 


2.5           COMPLIANCE WITH BUDGET.  THE COMPANY SHALL COMPLY WITH THE TERMS
AND CONDITIONS OF THE BUDGET PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES TO THE
CREDITOR PARTIES AS OF THE DATE HEREOF (THE “BUDGET”) IN ALL RESPECTS; PROVIDED,
HOWEVER, THAT (A) A VARIANCE OF LESS THAN TEN (10%) PERCENT WITH RESPECT TO
OPERATING EXPENSES, EXCLUDING NON-CASH SHARE-BASED COMPENSATION AND AMORTIZATION
EXPENSE, SET FORTH IN THE BUDGET SHALL BE PERMITTED ON A MONTHLY BASIS,
(B) DURING THE SECOND HALF OF THE 2008 FISCAL YEAR, A VARIANCE OF LESS THAN
TWENTY-FIVE (25%) PERCENT WITH RESPECT TO ANY OF THE SUMMARY INCOME STATEMENT,
SUMMARY BALANCE SHEET AND SUMMARY CASH FLOW LINE ITEMS, EXCLUDING NON-CASH
SHARE-BASED

 

25

--------------------------------------------------------------------------------


 


COMPENSATION AND NON-CASH AMORTIZATION EXPENSE, ON A QUARTERLY BASIS SET FORTH
IN THE BUDGET SHALL BE PERMITTED, (C) DURING THE 2009 FISCAL YEAR AND THE 2010
FISCAL YEAR, A VARIANCE OF LESS THAN FIFTEEN (15%) PERCENT WITH RESPECT TO THE
AGGREGATE OF THE SUMMARY INCOME STATEMENT, SUMMARY BALANCE SHEET AND SUMMARY
CASH FLOW LINE ITEMS, EXCLUDING NON-CASH SHARE-BASED COMPENSATION AND NON-CASH
AMORTIZATION EXPENSE, ON A QUARTERLY BASIS SET FORTH IN THE BUDGET SHALL BE
PERMITTED, AND (D)  AT THE END OF THE SECOND QUARTER OF THE 2009 FISCAL YEAR, A
VARIANCE OF LESS THAN FIFTEEN (15%) PERCENT WITH RESPECT TO ANY OF THE SUMMARY
INCOME STATEMENT, SUMMARY BALANCE SHEET AND SUMMARY CASH FLOW LINE ITEMS,
EXCLUDING NON-CASH SHARE-BASED COMPENSATION AND NON-CASH AMORTIZATION EXPENSE,
TESTED AT THE END OF THE SECOND QUARTER OF THE 2009 FISCAL YEAR FOR THE
CUMULATIVE PERIOD COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER 27, 2008
AS SET FORTH IN THE BUDGET SHALL BE PERMITTED.


 


COVENANTS OF THE PURCHASERS.  EACH PURCHASER COVENANTS AND AGREES WITH THE
COMPANY AS FOLLOWS:


 

Confidentiality.  No Purchaser will disclose, nor will it include in any public
announcement, the name of the Company, unless expressly agreed to by the Company
or unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.


 


NON-PUBLIC INFORMATION.  NO PURCHASER WILL EFFECT ANY SALES IN THE SHARES OF THE
COMMON STOCK WHILE IN POSSESSION OF MATERIAL, NON-PUBLIC INFORMATION REGARDING
THE COMPANY IF SUCH SALES WOULD VIOLATE APPLICABLE SECURITIES LAW.


 


LIMITATION ON ACQUISITION OF COMMON STOCK OF THE COMPANY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY RELATED AGREEMENT OR
ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO IN CONNECTION WITH ANY OTHER
TRANSACTIONS ENTERED INTO BY A PURCHASER AND THE COMPANY (AND/OR SUBSIDIARIES OR
AFFILIATES OF THE COMPANY), SUCH PURCHASER (AND/OR SUBSIDIARIES OR AFFILIATES OF
SUCH PURCHASER) SHALL NOT ACQUIRE STOCK IN THE COMPANY (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO A CONTRACT TO PURCHASE, BY EXERCISING AN OPTION OR
WARRANT, BY CONVERTING ANY OTHER SECURITY OR INSTRUMENT, BY ACQUIRING OR
EXERCISING ANY OTHER RIGHT TO ACQUIRE, SHARES OF STOCK OR OTHER SECURITY
CONVERTIBLE INTO SHARES OF STOCK IN THE COMPANY, OR OTHERWISE, AND SUCH
CONTRACTS, OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS SHALL NOT BE
ENFORCEABLE OR EXERCISABLE) TO THE EXTENT SUCH STOCK ACQUISITION WOULD CAUSE ANY
INTEREST (INCLUDING ANY ORIGINAL ISSUE DISCOUNT) PAYABLE BY THE COMPANY TO A
NON-U.S. PURCHASER NOT TO QUALIFY AS “PORTFOLIO INTEREST” WITHIN THE MEANING OF
SECTION 871(H)(2) OR SECTION 881(C)(2) OF THE CODE, BY REASON OF
SECTION 871(H)(3) OR SECTION 881(C)(3)(B) OF THE CODE, AS APPLICABLE, TAKING
INTO ACCOUNT THE CONSTRUCTIVE OWNERSHIP RULES UNDER SECTION 871(H)(3)(C) OF THE
CODE (THE “STOCK ACQUISITION LIMITATION”).  THE STOCK ACQUISITION LIMITATION
SHALL AUTOMATICALLY BECOME NULL AND VOID WITH RESPECT TO A PURCHASER, WITHOUT
ANY NOTICE TO THE COMPANY, ON AND AFTER THE FIRST DATE UPON WHICH SUCH PURCHASER
AND EACH OF ITS AFFILIATES WHICH QUALIFY AS A NON-U.S. PURCHASER NO LONGER OWNS
ANY INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, PRINCIPAL, INTEREST, FEES AND
CHARGES) OF THE COMPANY.

 

26

--------------------------------------------------------------------------------


 


COVENANTS OF THE COMPANY AND THE PURCHASERS REGARDING INDEMNIFICATION.

 


COMPANY INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY, HOLD HARMLESS,
REIMBURSE AND DEFEND EACH CREDITOR PARTY, EACH OF SUCH CREDITOR PARTY’S
OFFICERS, DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS, AND PRINCIPAL
SHAREHOLDERS, AGAINST ALL CLAIMS, COSTS, EXPENSES, LIABILITIES, OBLIGATIONS,
LOSSES OR DAMAGES (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY
OR IMPOSED UPON SUCH CREDITOR PARTY WHICH RESULT, ARISE OUT OF OR ARE BASED
UPON: (I) ANY MISREPRESENTATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
BREACH OF ANY WARRANTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED
HERETO OR THERETO; OR (II) ANY BREACH OR DEFAULT IN PERFORMANCE BY COMPANY OR
ANY OF ITS SUBSIDIARIES OF ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY
COMPANY OR ANY OF ITS SUBSIDIARIES HEREUNDER, UNDER ANY OTHER RELATED AGREEMENT
OR ANY OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND/OR ANY OF ITS
SUBSIDIARIES AND SUCH CREDITOR PARTY RELATING HERETO OR THERETO.


 


PURCHASER INDEMNIFICATION.  EACH PURCHASER PARTY AGREES TO INDEMNIFY, HOLD
HARMLESS, REIMBURSE AND DEFEND THE COMPANY AND EACH OF THE COMPANY’S OFFICERS,
DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS, AT
ALL TIMES AGAINST ANY CLAIMS, COSTS, EXPENSES, LIABILITIES, OBLIGATIONS, LOSSES
OR DAMAGES (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY OR
IMPOSED UPON THE COMPANY WHICH RESULT, ARISE OUT OF OR ARE BASED UPON:  (I) ANY
MISREPRESENTATION BY SUCH PURCHASER OR BREACH OF ANY WARRANTY BY SUCH PURCHASER
IN THIS AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO OR ANY RELATED
AGREEMENT; OR (II) ANY BREACH OR DEFAULT IN PERFORMANCE BY SUCH PURCHASER OF ANY
COVENANT OR UNDERTAKING TO BE PERFORMED BY SUCH PURCHASER HEREUNDER, OR ANY
OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND SUCH PURCHASER RELATING HERETO.


 


INTENTIONALLY OMITTED.


 


OFFERING RESTRICTIONS.


 


OFFERING RESTRICTIONS.  EXCEPT AS PREVIOUSLY DISCLOSED IN THE SEC REPORTS OR IN
THE EXCHANGE ACT FILINGS, OR STOCK OR STOCK OPTIONS GRANTED TO EMPLOYEES OR
DIRECTORS OF THE COMPANY (THESE EXCEPTIONS HEREINAFTER REFERRED TO AS THE
“EXCEPTED ISSUANCES”), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL,
PRIOR TO THE FULL REPAYMENT OF THE NOTES (TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST AND FEES RELATED THERETO) AND THE FULL EXERCISE BY THE PURCHASERS OF
THE WARRANTS, (X) ENTER INTO ANY EQUITY LINE OF CREDIT AGREEMENT OR SIMILAR
AGREEMENT OR (Y) ISSUE, OR ENTER INTO ANY AGREEMENT TO ISSUE, ANY SECURITIES
WITH A VARIABLE/FLOATING CONVERSION AND/OR PRICING FEATURE WHICH ARE OR COULD BE
(BY CONVERSION OR REGISTRATION) FREE-TRADING SECURITIES (I.E.  COMMON STOCK
SUBJECT TO A REGISTRATION STATEMENT).


 


MISCELLANEOUS.


 


GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


 


THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS

 

27

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
EACH CREDITOR PARTY AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR
ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY
AGREEMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY
CREDITOR PARTY.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR
PARTY AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT AND THE
RELATED AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT OR ANY
RELATED AGREEMENT SHALL BE PROHIBITED BY OR INVALID OR ILLEGAL UNDER APPLICABLE
LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY OR ILLEGALITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS THEREOF WHICH SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE HEREIN
SHALL SURVIVE ANY INVESTIGATION MADE BY ANY CREDITOR PARTY AND THE CLOSING OF
THE TRANSACTIONS CONTEMPLATED

 

28

--------------------------------------------------------------------------------


 


HEREBY TO THE EXTENT PROVIDED THEREIN.  ALL STATEMENTS AS TO FACTUAL MATTERS
CONTAINED IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY OR ON BEHALF OF
THE COMPANY PURSUANT HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE DEEMED TO BE REPRESENTATIONS AND WARRANTIES BY THE COMPANY
HEREUNDER SOLELY AS OF THE DATE OF SUCH CERTIFICATE OR INSTRUMENT.  ALL
INDEMNITIES SET FORTH HEREIN SHALL SURVIVE THE EXECUTION, DELIVERY AND
TERMINATION OF THIS AGREEMENT AND THE NOTES AND THE MAKING AND REPAYMENT OF THE
OBLIGATIONS ARISING HEREUNDER, UNDER THE NOTES AND UNDER THE OTHER RELATED
AGREEMENTS.


 


SUCCESSORS.


 


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL INURE
TO THE BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS, HEIRS, EXECUTORS AND
ADMINISTRATORS OF THE PARTIES HERETO AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EACH PERSON OR ENTITY WHICH SHALL BE A HOLDER OF THE SECURITIES
FROM TIME TO TIME, OTHER THAN THE HOLDERS OF COMMON STOCK WHICH HAS BEEN SOLD BY
ANY PURCHASER PURSUANT TO RULE 144 OR AN EFFECTIVE REGISTRATION STATEMENT.  EACH
PURCHASER MAY ASSIGN ANY OR ALL OF THE OBLIGATIONS TO ANY PERSON AND, SUBJECT TO
ACCEPTANCE AND RECORDATION THEREOF BY THE AGENT PURSUANT TO SECTION 11.4(B) AND
RECEIPT BY THE AGENT OF A COPY OF THE AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
SUCH ASSIGNMENT IS MADE (EACH SUCH AGREEMENT OR INSTRUMENT, AN “ASSIGNMENT
AGREEMENT”), ANY SUCH ASSIGNEE SHALL SUCCEED TO ALL OF SUCH PURCHASER’S RIGHTS
WITH RESPECT THERETO.  UPON SUCH ASSIGNMENT, SUCH PURCHASER SHALL BE RELEASED
FROM ALL RESPONSIBILITY FOR THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY
AGREEMENT, THE STOCK PLEDGE AGREEMENT AND EACH OTHER SECURITY AGREEMENT,
MORTGAGE, CASH COLLATERAL DEPOSIT LETTER, PLEDGE AND OTHER AGREEMENTS WHICH ARE
EXECUTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN FAVOR OF ANY CREDITOR
PARTY) TO THE EXTENT SAME IS ASSIGNED TO ANY TRANSFEREE.  EACH PURCHASER MAY
FROM TIME TO TIME SELL OR OTHERWISE GRANT PARTICIPATIONS IN ANY OF THE
OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT) AND THE HOLDER OF ANY
SUCH PARTICIPATION SHALL, SUBJECT TO THE TERMS OF ANY AGREEMENT BETWEEN SUCH
PURCHASER AND SUCH HOLDER, BE ENTITLED TO THE SAME BENEFITS AS SUCH PURCHASER
WITH RESPECT TO ANY SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER
SECURITY AGREEMENT) IN WHICH SUCH HOLDER IS A PARTICIPANT.  THE COMPANY AGREES
THAT EACH SUCH HOLDER MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF
AND COUNTERCLAIM WITH RESPECT TO ITS PARTICIPATION IN THE OBLIGATIONS (AS
DEFINED IN THE MASTER SECURITY AGREEMENT) AS FULLY AS THOUGH THE COMPANY WERE
DIRECTLY INDEBTED TO SUCH HOLDER IN THE AMOUNT OF SUCH PARTICIPATION.  THE
COMPANY MAY NOT ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AGENT.  ALL OF THE TERMS, CONDITIONS, PROMISES,
COVENANTS, PROVISIONS AND WARRANTIES OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF EACH OF THE UNDERSIGNED, AND SHALL BIND THE REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS OF THE COMPANY.


 


THE AGENT SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, FOR THIS PURPOSE ONLY AS
AGENT OF THE COMPANY, (I) A COPY OF EACH ASSIGNMENT AGREEMENT DELIVERED TO IT
AND (II) A BOOK ENTRY SYSTEM, WITHIN THE MEANING OF U.S. TREASURY REGULATION
SECTIONS 15F.103-1(C) AND 1.871-14(C) (THE “REGISTER”), IN WHICH IT WILL
REGISTER THE NAME AND ADDRESS OF EACH PURCHASE AND THE NAME AND ADDRESS OF EACH
ASSIGNEE OF EACH PURCHASER UNDER THIS AGREEMENT, AND THE PRINCIPAL AMOUNT OF,
AND STATED INTEREST ON, THE NOTES OWING TO EACH SUCH PURCHASER AND ASSIGNEE
PURSUANT TO THE TERMS HEREOF AND EACH ASSIGNMENT AGREEMENT.  THE RIGHT, TITLE
AND INTEREST OF THE PURCHASERS AND THEIR ASSIGNEES IN AND TO SUCH NOTES SHALL BE
TRANSFERABLE ONLY UPON NOTATION OF SUCH TRANSFER IN THE REGISTER, AND NO
ASSIGNMENT THEREOF SHALL BE

 

29

--------------------------------------------------------------------------------


 


EFFECTIVE UNTIL RECORDED THEREIN.  THE COMPANY AND EACH CREDITOR PARTY SHALL
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A PURCHASER PURSUANT
TO THE TERMS HEREOF AS A PURCHASER AND OWNER OF AN INTEREST IN THE OBLIGATIONS
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY OR ANY NOTATION OF OWNERSHIP OR OTHER WRITING OR ANY NOTE.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY OR ANY PURCHASER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME, UPON REASONABLE PRIOR NOTICE.


 


ENTIRE AGREEMENT; MAXIMUM INTEREST.  THIS AGREEMENT, THE RELATED AGREEMENTS, THE
EXHIBITS AND SCHEDULES HERETO AND THERETO AND THE OTHER DOCUMENTS DELIVERED
PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND NO PARTY SHALL BE
LIABLE OR BOUND TO ANY OTHER IN ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND THEREIN. 
NOTHING CONTAINED IN THIS AGREEMENT, ANY RELATED AGREEMENT OR IN ANY DOCUMENT
REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE
RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER
EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH
MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE COMPANY TO THE PURCHASERS
AND THUS REFUNDED TO THE COMPANY.


 


AMENDMENT AND WAIVER.


 


THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY UPON THE WRITTEN CONSENT OF THE
COMPANY AND THE AGENT.


 


THE OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE CREDITOR PARTIES UNDER THIS
AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE AGENT. THE
OBLIGATIONS OF THE CREDITOR PARTIES AND THE RIGHTS OF THE COMPANY UNDER THIS
AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY.


 


DELAYS OR OMISSIONS.  IT IS AGREED THAT NO DELAY OR OMISSION TO EXERCISE ANY
RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY, UPON ANY BREACH, DEFAULT OR
NONCOMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT OR THE RELATED AGREEMENTS,
SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY, NOR SHALL IT BE CONSTRUED TO BE A
WAIVER OF ANY SUCH BREACH, DEFAULT OR NONCOMPLIANCE, OR ANY ACQUIESCENCE
THEREIN, OR OF OR IN ANY SIMILAR BREACH, DEFAULT OR NONCOMPLIANCE THEREAFTER
OCCURRING.  ALL REMEDIES, EITHER UNDER THIS AGREEMENT OR THE RELATED AGREEMENTS,
BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND NOT
ALTERNATIVE.


 


NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED EFFECTIVELY GIVEN:


 


UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED; WHEN SENT BY CONFIRMED
FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON
THE NEXT BUSINESS DAY; THREE (3) BUSINESS DAYS AFTER HAVING BEEN SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR ONE
(1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING
NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.

 

30

--------------------------------------------------------------------------------


 

All communications shall be sent as follows:

 

If to the Company, to:

 

Micro Component Technology, Inc.
2340 West County Road C,
St. Paul, Minnesota 55113-2528
Attention: Chief Financial Officer
Facsimile No.: (651) 697-4200

 

 

 

with a copy to:

 

Best & Flanagan, LLP
225 South Sixth St., Suite 4000,
Minneapolis, Minnesota 55402
Attention: James C. Diracles, Esq.
Facsimile No.: (612) 339-5897

 

 

 

If to the Agent, to:

 

LV Administrative Services, Inc.
c/o Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Facsimile No.:212-581-5037

 

 

 

with a copy to:

 

Loeb & Loeb, LLP
345 Park Avenue
New York, NY 10154
Attention:Scott J. Giordano, Esq.
Facsimile No.:212-407-4990

 

 

 

If to a Purchaser:

 

To the address indicated under its signature on the signature pages hereto

 

or at such other address as the Company or the applicable Creditor Party may
designate by written notice to the other parties hereto given in accordance
herewith.

 

31

--------------------------------------------------------------------------------


 


ATTORNEYS’ FEES.  IN THE EVENT THAT ANY SUIT OR ACTION IS INSTITUTED TO ENFORCE
ANY PROVISION IN THIS AGREEMENT OR ANY RELATED AGREEMENT, THE PREVAILING PARTY
IN SUCH DISPUTE SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES,
COSTS AND EXPENSES OF ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH
RESPECT TO THIS AGREEMENT AND/OR SUCH RELATED AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF ATTORNEYS AND ACCOUNTANTS,
WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES, COSTS AND EXPENSES OF
APPEALS.


 


TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING THIS AGREEMENT.


 


SIGNATURES; COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY FACSIMILE OR
ELECTRONIC SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


BROKER’S FEES.  EXCEPT AS SET FORTH ON SCHEDULE 11.12 HEREOF, EACH PARTY HERETO
REPRESENTS AND WARRANTS THAT NO AGENT, BROKER, INVESTMENT BANKER, PERSON OR FIRM
ACTING ON BEHALF OF OR UNDER THE AUTHORITY OF SUCH PARTY HERETO IS OR WILL BE
ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER COMMISSION DIRECTLY OR
INDIRECTLY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  EACH PARTY
HERETO FURTHER AGREES TO INDEMNIFY EACH OTHER PARTY FOR ANY CLAIMS, LOSSES OR
EXPENSES INCURRED BY SUCH OTHER PARTY AS A RESULT OF THE REPRESENTATION IN THIS
SECTION 11.12 BEING UNTRUE.


 


CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL PARTICIPATED IN
THE PREPARATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS AND, THEREFORE,
STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS
AGREEMENT OR ANY RELATED AGREEMENT TO FAVOR ANY PARTY AGAINST THE OTHER.


 


AGENCY.  EACH PURCHASER HAS PURSUANT TO AN ADMINISTRATIVE AND COLLATERAL AGENCY
AGREEMENT DESIGNATED AND APPOINTED THE AGENT AS THE ADMINISTRATIVE AND
COLLATERAL AGENT OF SUCH PURCHASER UNDER THIS AGREEMENT AND THE RELATED
AGREEMENTS.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


EXHIBIT 10.12

 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

PURCHASER:

 

 

 

 

MICRO COMPONENT TECHNOLOGY,
INC.

VALENS U.S. SPV I, LLC

 

 

 

 

By:

 

 

By:   Valens Capital Management, its

 

Name:   Roger E. Gower

   investment manager

 

Title:     Chief Executive Officer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGENT:

 

 

 

 

 

LV ADMINISTRATIVE SERVICES, INC.,
as Agent

VALENS OFFSHORE SPV I, LTD.

 

 

 

 

By:

 

 

By:   Valens Capital Management, its

 

Name:

   investment manager

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PURCHASER COMMITMENTS

 

Secured Term Note

 

Purchaser

 

Amount

 

Valens U.S. SPV I, LLC

 

$

525,000.00

 

Valens Offshore SPV I, LTD.

 

$

2,975,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION

 

11.           The Company and each of its Subsidiaries is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite corporate power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted.

 

12.           The Company and each of its Subsidiaries has the requisite
corporate power and authority to execute, deliver and perform its obligations
under the Agreement and the Related Agreements.  All corporate action on the
part of the Company and each of its Subsidiaries and its officers, directors and
stockholders necessary has been taken for:  (i) the authorization of the
Agreement and the Related Agreements and the performance of all obligations of
the Company and each of its Subsidiaries thereunder; and (ii) the authorization,
sale, issuance and delivery of the Securities pursuant to the Agreement and the
Related Agreements.  The Warrant Shares, when issued pursuant to and in
accordance with the terms of the Agreement and the Related Agreements and upon
delivery shall be validly issued and outstanding, fully paid and non assessable.

 

13.           The execution, delivery and performance by the Company and each of
its Subsidiaries of the Agreement and the Related Agreements (to which it is a
party) and the consummation of the transactions on its part contemplated by any
thereof, will not, with or without the giving of notice or the passage of time
or both:

 

a.             Violate the provisions of their respective Charter or bylaws; or

 

b.             Violate any judgment, decree, order or award of any court binding
upon the Company or any of its Subsidiaries; or

 

c.             Violate any [insert jurisdictions in which counsel is qualified]
or federal law

 

14.           The Agreement and the Related Agreements will constitute, valid
and legally binding obligations of the Company and each of its Subsidiaries (to
the extent such entity is a party thereto), and are enforceable against the
Company and each of its Subsidiaries party thereto in accordance with their
respective terms, except:

 

a.             as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

 

b.             general principles of equity that restrict the availability of
equitable or legal remedies.

 

15.           To such counsel’s knowledge, the sale of the Notes are not subject
to any preemptive rights or rights of first refusal that have not been properly
waived or complied with. 

 

C - 1

--------------------------------------------------------------------------------


 

To such counsel’s knowledge, the sale of the Warrants and the subsequent
exercise of the Warrants for Warrant Shares are not subject to any preemptive
rights or, to such counsel’s knowledge, rights of first refusal that have not
been properly waived or complied with.

 

16.           Assuming the accuracy of the representations and warranties of
each Purchaser contained in the Agreement, the offer, sale and issuance of the
Securities on the Closing Date will be exempt from the registration requirements
of the Securities Act.  To such counsel’s knowledge, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy and security under circumstances that would cause the offering of
the Securities pursuant to the Agreement or any Related Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions.

 

17.           There is no action, suit, proceeding or investigation pending or,
to such counsel’s knowledge, currently threatened against the Company or any of
its Subsidiaries that prevents the right of the Company or any of its
Subsidiaries to enter into this Agreement or any Related Agreement, or to
consummate the transactions contemplated thereby.  To such counsel’s knowledge,
the Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality; nor is there any action, suit, proceeding or investigation by
the Company currently pending or which the Company intends to initiate.

 

18.           The terms and provisions of the Master Security Agreement and the
Stock Pledge Agreement create a valid security interest in favor of the Agent,
in the respective rights, title and interests of the Company and its
Subsidiaries in and to the Collateral (as defined in each of the Master Security
Agreement and the Stock Pledge Agreement).  Each UCC-1 Financing Statement
naming the Company or any Subsidiary thereof as debtor and the Agent as secured
party are in proper form for filing and assuming that such UCC-1 Financing
Statements have been filed with the Secretary of State of Minnesota, the
security interest created under the Master Security Agreement will constitute a
perfected security interest under the Uniform Commercial Code in favor of the
Agent in respect of the Collateral that can be perfected by filing a financing
statement.  After giving effect to the delivery to the Agent of the stock
certificates representing the ownership interests of each Subsidiary of the
Company (together with effective endorsements) and assuming the continued
possession by the Agent of such stock certificates in the State of New York, the
security interest created in favor of the Agent under the Stock Pledge Agreement
constitutes a valid and enforceable first perfected security interest in such
ownership interests (and the proceeds thereof) in favor of the Agent, subject to
no other security interest.  No filings, registrations or recordings are
required in order to perfect (or maintain the perfection or priority of) the
security interest created under the Stock Pledge Agreement in respect of such
ownership interests.

 

19.           Assuming that Capital One, N.A. is a “bank” (as such term is
defined in Section 9-102(a)(8) of the UCC), and that the Restricted Account (as
defined in the Restricted Account Agreement) constitutes a “deposit account” (as
such term is defined in Section 9-102(a)(29) of the UCC), under the Uniform
Commercial Code, the due execution and delivery of the Restricted Account
Agreement perfects the Purchaser’s security interest in the Restricted Account.

 

C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ESCROW AGREEMENT

 

--------------------------------------------------------------------------------